Exhibit 10.38

EXECUTION VERSION

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

 

 

CREDIT AGREEMENT

dated as of September 23, 2013

among

RENTECH NITROGEN HOLDINGS, INC.,

as Borrower,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

and the other Lenders, if any, which are or may become parties hereto,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1     

1.01

   Certain Defined Terms      1     

1.02

   Times of Day      19     

1.03

   Accounting Terms      20     

1.04

   Principles of Construction      20   

ARTICLE II. AMOUNTS AND TERMS OF THE CREDIT EXTENSIONS

     21     

2.01

   The Loans      21     

2.02

   Making the Loans      21     

2.03

   The Letters of Credit      22     

2.04

   Repayment of Loans      23     

2.05

   Interest      23     

2.06

   Fees      24     

2.07

   Reduction of Commitments; Voluntary and Mandatory Prepayments of Loans     
24     

2.08

   Collateral Calls      25     

2.09

   Restricted Transactions; No-Rehypothecation; Existing Transfer Restrictions
     27     

2.10

   Release of Collateral      28     

2.11

   Potential Adjustment Events      30     

2.12

   Increased Costs      31     

2.13

   Taxes      32     

2.14

   Illegality      36     

2.15

   Compensation for Losses      37     

2.16

   Evidence of Debt.      37     

2.17

   Payments and Computations      38     

2.18

   Administrative Agent’s Clawback      38     

2.19

   Sharing of Payments by Lenders      39   

ARTICLE III. CONDITIONS OF LOANS

     40     

3.01

   Conditions Precedent to Initial Loan      40     

3.02

   Conditions to all Loans      41   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     42     

4.01

   Representations and Warranties of Borrower      42   

ARTICLE V. COVENANTS OF BORROWER

     46     

5.01

   Affirmative Covenants      46     

5.02

   Negative Covenants      49   

 

i



--------------------------------------------------------------------------------

ARTICLE VI. EVENTS OF DEFAULT

     51     

6.01

   Events of Default      51     

6.02

   Exercise of Remedies by Lenders      54     

6.03

   Blocker Sale      55   

ARTICLE VII. ADMINISTRATIVE AGENT

     56     

7.01

   Appointment and Authority      56     

7.02

   Rights as a Lender      56     

7.03

   Exculpatory Provisions      57     

7.04

   Reliance by Agent      57     

7.05

   Delegation of Duties      58     

7.06

   Resignation of Administrative Agent      58     

7.07

   Non-Reliance on Agents and Other Lenders      59     

7.08

   No Other Duties      59     

7.09

   Collateral      59     

7.10

   Administrative Agent May File Proofs of Claim      60   

ARTICLE VIII. MISCELLANEOUS

     61     

8.01

   Amendments, Etc      61     

8.02

   Notices; Effectiveness; Electronic Communications      62     

8.03

   No Waiver; Remedies      64     

8.04

   Costs and Expenses; Indemnification; Damage Waiver      65     

8.05

   Payments Set Aside      66     

8.06

   Assignments and Participations      67     

8.07

   Governing Law; Submission to Jurisdiction      69     

8.08

   Severability      71     

8.09

   Counterparts; Integration; Effectiveness; Electronic Execution; Securities
Contract      71     

8.10

   Survival of Representations      71     

8.11

   Interest Rate Limitation      72     

8.12

   Confidentiality      72     

8.13

   No Advisory or Fiduciary Relationship      73     

8.14

   Right of Setoff      73     

8.15

   Judgment Currency      74     

8.16

   Headings Descriptive      74     

8.17

   USA PATRIOT Act Notice      74     

8.18

   Entire Agreement      74   

 

ii



--------------------------------------------------------------------------------

SCHEDULES    Schedule I     Lender Information    Schedule II     Subsidiaries
of Borrower    EXHIBITS        Exhibit A  

–

  Form of Pledge Agreement    Exhibit B  

–

  Form of Control Agreement    Exhibit C  

–

  Form of Guaranty Agreement    Exhibit D  

–

  Form of Issuer Consent    Exhibit E  

–

  Form of Assignment and Assumption Agreement    Exhibit F  

–

  Form of Loan Notice   

 

iii



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

CREDIT AGREEMENT

This CREDIT AGREEMENT dated as of September 23, 2013, among RENTECH NITROGEN
HOLDINGS, INC., a Delaware corporation (“Borrower”), CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH and each other lender from time to time party hereto, and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent.

Borrower has requested that Lenders provide a credit facility, and Lenders are
willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Act” has the meaning specified in Section 8.17.

“Administrative Agent” means Credit Suisse, Cayman Islands Branch, in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

“Administrative Agent’s Office” means Administrative Agent’s address as set
forth in Section 8.02, or such other address as Administrative Agent may from
time to time notify to Borrower and Lenders.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that unless expressly stated otherwise, in no event will a reference to an
“Affiliate” of Borrower be deemed to refer to Issuer and in no event will a
reference to an “Affiliate” of Issuer be deemed to refer to Borrower.

“Agents” means Administrative Agent and Calculation Agent, and “Agent” means any
of such Persons.

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $100,000,000.

“Aggregated Person” means, with respect to Borrower, any Person with whom
Borrower is required to aggregate Borrower’s sale of any Underlying Equity under
Rule 144, other than any Lender Party and other than any pledgee or purchaser
with whom aggregation would not be required pursuant to Rule 144(e)(3)(ii).

“Agreement” means this Credit Agreement.

 

1



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“Announcement Date” means (a) in the case of a Merger Event, the date of the
first public announcement of a firm intention to engage in a transaction
(whether or not subsequently amended) that leads to the Merger Event; and (b) in
the case of a Tender Offer, the date of the first public announcement of a firm
intention to purchase or otherwise obtain the requisite number of voting shares
(whether or not subsequently amended) that leads to the Tender Offer.

“Applicable Rate” means, for each day, the Daily Floating LIBOR for that day
plus the Spread, provided, however, if the Daily Floating LIBOR for that day is
for whatever reason unavailable, Applicable Rate for such day means Federal
Funds Rate for such day plus 1.00% plus the Spread.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.06), and accepted by Administrative Agent, in substantially the
form of Exhibit E or any other form approved by Administrative Agent.

“Bankruptcy Code” means the Federal Bankruptcy Code of 1978, Title 11 of the
United States Code, as amended from time to time.

“Borrower” has the meaning specified in the preamble hereto.

“Borrower Change of Control” means any event or transaction, or series of
related events or transactions, as the result of which a “person” or “group”
(other than Guarantor, any of its Subsidiaries and any of its or their employee
benefit plans) becomes the “beneficial owner” of more than 50% of Borrower’s
common equity (all within the meaning of Section 13(d) of the Exchange Act).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York, and, if such day relates to any Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

“Calculation Agent” means Credit Suisse AG, Cayman Islands Branch, or its
designee or nominee, acting in its capacity as calculation agent under the Loan
Documents, which shall have sole responsibility for calculating all interest
rates, fees, Values (including, without limitation, Values in respect of the
Collateral) and any other item in which a numerical computation is required
hereunder or in connection with the transactions contemplated hereby or as
otherwise provided herein (including, without limitation, determining LTV Ratio)
and of notifying Borrower of each such calculation or determination.
Calculations and determinations shall be effected by Calculation Agent in its
commercial reasonable discretion and shall be conclusive absent manifest error.
Whenever the Calculation Agent is required to act or to exercise judgment in any
way, it will do so in good faith and in a commercially reasonable manner and, so
long as no Default or Event of Default has occurred and is continuing and when
reasonably practicable, in consultation with Borrower. Following any
determination, calculation or other act by the Calculation Agent, upon
reasonable request by Borrower and so long as no Default or Event of Default has
occurred and is continuing, Calculation Agent will provide to Borrower a report
(in a commonly used file format for the storage and manipulation of financial
data) displaying, in reasonable detail, the basis for such determination,
calculation or action, it being understood that Calculation Agent will not be
obligated to disclose any proprietary models or other confidential or
proprietary information or data used by it for such determination, calculation
or action.

 

2



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“Cash” means all cash in Dollars at any time and from time to time deposited in
the Collateral Accounts to the extent that (a) it is not being used to satisfy
any margin requirements (other than in connection with this Agreement) and
(b) it is not subject to any Liens other than Permitted Liens.

“Cash Equivalents” means negotiable debt obligations issued by the U.S. Treasury
Department (excluding derivatives of such securities and inflation-linked
securities) having a remaining term to maturity of less than one year.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means a Borrower Change of Control or a Guarantor Change of
Control.

“Closing Date” means the earliest date on which the conditions precedent set
forth in Section 3.01 shall have been satisfied or waived in accordance with
Section 8.01 of this Agreement.

“Collateral” has the meaning specified in the Pledge Agreement.

“Collateral Accounts” means, collectively, the accounts of Borrower established
and maintained by Custodians, including any subaccount, substitute, successor or
replacement account.

“Collateral Call” has the meaning specified in Section 2.08(a).

“Collateral Call Notice” has the meaning specified in Section 2.08(a).

“Collateral Shares” means number of units of the Underlying Equity pledged to
the Lender Parties and credited to the Collateral Accounts to secure the
Obligations.

 

3



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“Collateral Shortfall” means if, as of the close of any Business Day, the LTV
Ratio is greater than or equal to the LTV Margin Call Level.

“Commitment” means, as to each Lender, its obligation to make Loans to Borrower
pursuant to Section 2.01 in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule I or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Commitment Fee” has the meaning specified in Section 2.06(b).

“Constituent Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the limited liability company agreement or
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“CS” means Credit Suisse AG, Cayman Islands Branch, or any of its Affiliates.

“CS Collateral Account” has the meaning specified in Section 2.08(e).

“CS Control Agreement” means the Custody and Control Agreement dated the date
hereof executed by Borrower, CS and CS Custodian, in the form of Exhibit B.

“CS Custodian” means Credit Suisse Securities (USA) LLC, or its designee or
nominee, acting in its capacity as custodian of the CS Collateral Account.

“CS Custody Agreement” means the Customer Agreement dated on or about the date
hereof executed by Borrower and CS Custodian.

“CS Designated Agent” means one entity of the CS Entities that is designated by
the CS Entities to be its representative hereunder as identified to
Administrative Agent from time to time.

“CS Entities” means, collectively, Credit Suisse AG, Cayman Islands Branch, and
any of its Affiliates that are Lenders.

 

4



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“CS Financial Group” means, collectively, Credit Suisse AG, Cayman Islands
Branch, any of its Affiliates that are Lenders, and any direct and indirect
assignees of such Persons; provided that the CS Financial Group shall not
include any MS Entity.

“Custodians” means, collectively, the CS Custodian and the MS Custodian, and
“Custodian” means either of them.

“Daily Floating LIBOR” means, on each date, the rate per annum equal to the
London Interbank Offered Rate, or a comparable or successor rate approved by
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time) at or about 11:00 a.m.,
London time, two (2) Business Days prior to such date for Dollar deposits with a
term of three (3) months commencing that day.

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP, (a) all obligations of such Person for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) all direct or contingent
obligations of such Person arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments; (c) net obligations of such Person under any Swap Agreement;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was created); (e) indebtedness
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse; (f) capital
leases and Synthetic Lease Obligations; (g) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and (h) all Guarantees
of such Person in respect of any of the foregoing. For all purposes hereof, the
Debt of any Person shall include the Debt of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Debt is expressly made non-recourse to such Person. The amount of any net
obligation under any Swap Agreement on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of any capital lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
debt in respect thereof as of such date determined in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

5



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“Default” means any event or condition that, with the giving of any notice, the
passage of time, or both, would be an Event of Default, including any period in
which a Collateral Call has been or could be made.

“Default Rate” means an interest rate equal to (a) the Applicable Rate plus
(b) 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Administrative Agent
and Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied, or (ii) pay to any Agent any amount required to be paid by it
hereunder (within two Business Days of the date when due, or (b) has, or has a
direct or indirect parent company that has, become the subject of a proceeding
under any Debtor Relief Law.

“Dollars” and “$” mean the lawful money of the United States.

“Early Closure” means the closure on any Exchange Business Day of the Exchange
prior to its scheduled closing time unless such earlier closing time is
announced by the Exchange at least one hour prior to the actual closing time for
the regular trading session on the Exchange on such Exchange Business Day.

“Eligible Collateral” means the following, to the extent owned by Borrower and
held in a Collateral Account and subject to a Lien in favor of the Lender
Parties for the benefit of the Lender Parties:

(a) the Underlying Equity that is Freely Saleable, up to the Maximum Units; and

(b) Cash and Cash Equivalents.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, whether economic or non-economic, and
whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

6



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“Events of Default” has the meaning specified in Section 6.01.

“Exchange” means The New York Stock Exchange.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Business Day” means any day on which the Exchange is open for trading
during its regular trading session.

“Exchange Disruption” means any event (other than an Early Closure) that
disrupts or impairs (as determined by Calculation Agent) the ability of market
participants in general to effect transactions in, or obtain market values for,
the Underlying Equity on the Exchange.

“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder, (a) taxes imposed on or measured by its net income (however
denominated), branch profit taxes and franchise taxes imposed on it (in lieu of
net income taxes), (i) by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, or (ii) that are Other Connection Taxes,
(b) any United States federal withholding tax that is required to be imposed on
amounts payable to such Lender Party or other recipient with respect to an
applicable interest in a Loan or Commitment pursuant to the Laws in force at the
time such Person acquires such interest in the Loan or Commitment (or, in the
case of a Lender, designates a new Lending Office), except, in the case of a
Lender, to the extent that such Lender (or its assignor, if any) was entitled,
at the time of designation of a new Lending Office (or assignment), to receive
additional amounts from a Loan Party with respect to such withholding tax
pursuant to Section 2.13, (c) any Taxes attributable to such Person’s failure or
inability to comply with Section 2.13(e), and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“Existing Transfer Restrictions” means transfer restrictions to which the
Underlying Equity are subject arising solely from (a) the fact that Borrower is
an “affiliate,” within the meaning of Rule 144, of Issuer and/or (b) the fact
that the Underlying Equity were acquired from Issuer in a transaction not
involving a public offering.

“Extraordinary Dividends” means any dividend of Issuer other than Ordinary Cash
Distribution.

“Facility” means the credit facility contemplated by this Agreement.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

7



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Administrative Agent, on such day on such transactions as determined by
Administrative Agent.

“Federal Reserve System” means the Board of Governors of the Federal Reserve
System of the United States.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Free Float” means, as of any date, (a) the total number of units of the
outstanding Underlying Equity (as increased in accordance with the last sentence
of Rule 13d-3(d)(1)(i) under the Exchange Act to the extent any Controlling
Shareholder beneficially owns units of Underlying Equity to which such sentence
applies) minus (b) the aggregate number of units of Underlying Equity owned by
(i) Borrower (together with any person subject to aggregation of units of
Underlying Equity with Borrower under Section 13(d) of the Exchange Act and the
rules promulgated thereunder), and (ii) the total number of units of Underlying
Equity “beneficially owned” within the meaning of Rules 13d-3 or 16a-1(a)(2) of
the Exchange Act by Controlling Shareholders (other than Borrower and any person
subject to aggregation of units of Underlying Equity with Borrower under
Section 13(d) of the Exchange Act and the rules promulgated thereunder), as
determined by Administrative Agent based on (i) any publicly available
information issued by Issuer or (ii) any publicly available filings under the
Exchange Act. To the extent that Administrative Agent determines based solely on
any publicly available information that Borrower or a Controlling Shareholder
holds any Long Position, the total number of shares underlying any Long Position
shall also be included in clause (b) above.

For purposes herein,

“Controlling Shareholder” means any other Person (including any Affiliate of
Borrower to the extent not included in clauses (a) and (b) above) that
“beneficially owns” within the meaning of Rules 13d-3 or 16a-1(a)(2) of the
Exchange Act and the rules promulgated thereunder) more than 10% of the total
Underlying Equity issued and outstanding (as increased in accordance with the
last sentence of Rule 13d-3(d)(1)(i) under the Exchange Act to the extent any
Controlling Shareholder beneficially owns units of Underlying Equity to which
such sentence applies), as determined by Administrative Agent, based on (i) any
publicly available information issued by Issuer or (ii) any publicly available
filings under the Exchange Act, other than any such Person that is both (x) not
considered an affiliate of Issuer within the meaning of Rule 144 and (y) is
eligible to report its ownership of the units of Underlying Equity on either a
Schedule 13F or a Schedule 13G filing under the Exchange Act.

“Long Position” means any option, warrant, convertible security, stock
appreciation right, swap agreement or other security, contract right or
derivative position, whether or not presently exercisable, that constitutes an
economic long position in respect of the Underlying Equity of Issuer.

 

8



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“Freely Saleable” means, as of any date of determination, the Underlying Equity
that is not subject to any transfer restrictions in the hands of any Lender
Party exercising its rights under the Pledge Agreement and the other Loan
Documents with respect thereto, subject to the assumptions and exceptions set
forth in Section 4.01(q).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” means Rentech, Inc., a Colorado corporation.

“Guarantor Change of Control” means any event or transaction, or series of
related events or transactions, by which:

(a) a “person” or “group” becomes the “beneficial owner” of more than 50% of
Guarantor’s common equity (all within the meaning of Section 13(d) of the
Exchange Act); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the general partner of
Issuer cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

9



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“Guaranty” by any Person means any obligation of such Person guaranteeing or in
effect guaranteeing any Debt of another Person, including, but not limited to,
any obligation of such Person to purchase or pay (or supply advance funds for
the purchase or payment of) such Debt (whether arising by virtue of a
partnership agreement, agreement to keep-well, to purchase property or assets or
services, to take-or-pay, or to maintain financial statement conditions or
otherwise), or any obligation incurred for the purpose of assuring the holder of
such Debt of the payment thereof in whole or in part; provided that the term
“Guaranty” shall not include any endorsement of an instrument for deposit or
collection in the ordinary course of business.

“Guaranty Agreement” means that certain Guaranty Agreement, dated as of the date
hereof, executed by Guarantor in favor of Administrative Agent for the benefit
of Administrative Agent and the other Lender Parties, in the form of Exhibit C
hereof.

“Hold Amount” means, as to any Lender at any time, the Commitment of such Lender
at such time or, if the Commitment of such Lender has been terminated or
expired, then the Hold Amount of such Lender shall be determined based on the
Loan Amount held by such Lender at such time.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payments made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 8.04(b).

“Information” has the meaning specified in Section 8.12.

“Initial LTV Ratio” means [*].

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986.

“Issuer” means Rentech Nitrogen Partners, L.P. (ticker RNF).

“Issuer Change of Control” means any event or transaction, or series of related
events or transactions, by which:

(a) a “person” or “group” (other than Borrower or any of its Affiliates and
other than Issuer, any of its Subsidiaries and any of its or their employee
benefit plans) becomes the “beneficial owner” of more than 50% of the Underlying
Equity (all within the meaning of Section 13(d) of the Exchange Act); or

(b) Rentech Nitrogen GP, LLC ceases to be the sole general partner of Issuer.

“Issuer Consent” means the Issuer Acknowledgement and Consent dated as of the
date hereof, executed by Issuer in favor of Administrative Agent, in the form of
Exhibit D.

 

10



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“Issuer Dissolution” means (a) Issuer is liquidated or dissolved or (b) holders
of the Underlying Equity approve any plan or proposal of Issuer’s liquidation or
dissolution.

“Issuer Event” means each of the following events:

(a) the Market Reference Price of Underlying Equity on any Exchange Business Day
is equal to or less than the greater of (i) [*] and (ii) [*] of the Market
Reference Price on Closing Date;

(b) both (i) the Exchange announces that, pursuant to the rules of the Exchange,
the Underlying Equity will be delisted from the Exchange and (ii) the Underlying
Equity will not be immediately relisted on The New York Stock Exchange, NYSE
MKT, the NASDAQ Global Market, the NASDAC Global Select Market or NASDAQ, in
each case of this clause (ii), or their respective successors;

(c) the Underlying Equity has been suspended from trading for two (2) successive
Exchange Business Days, where other securities trade generally on the Exchange
during such period;

(d) Issuer takes any action, including, without limitation, the adoption or
announcement of a rights plan or poison pill that could have a Material Adverse
Effect on the enforcement of any Lender Party’s rights under the Loan Documents,
including the ability of any Lender Party to sell or otherwise dispose of the
Collateral;

(e) the Issuer Dissolution, Issuer Insolvency or Issuer Nationalization; or

(f) a Potential Adjustment Event has occurred and (i) Administrative Agent
determines that no commercially reasonable adjustments (whether by adjusting the
number or the price related to the Underlying Equity or otherwise) can be made
to restore the economic terms of the transactions contemplated hereunder
(including collateralization coverage levels) to that immediately prior to the
occurrence of such Potential Adjustment Event, and (ii) such event materially
and adversely affects Lender Parties’ rights to foreclose or sell the Collateral
Shares.

“Issuer Insolvency” means: (a) by reason of the voluntary or involuntary
liquidation, bankruptcy, insolvency, dissolution or winding-up of or any
analogous proceeding affecting Issuer, (i) all the Underlying Equity of Issuer
is required to be transferred to a trustee, liquidator or other similar official
or (ii) holders of the Underlying Equity of Issuer become legally prohibited
from transferring them; or (b) any of the following: (i) Issuer institutes or
has instituted against it by a regulator, supervisor or any similar official
with primary insolvency, rehabilitative or regulatory jurisdiction over it in
the jurisdiction of its incorporation or organization or the jurisdiction of its
head or home office, (ii) Issuer consents to a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or (iii) a petition is
presented for Issuer’s winding-up or liquidation by it or such regulator,
supervisor or similar official or Issuer consents to such a petition.

 

11



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“Issuer Nationalization” means that all the Underlying Equity or all or
substantially all the assets of Issuer are nationalized, expropriated or are
otherwise required to be transferred to any governmental agency, authority,
entity or instrumentality thereof.

“Judgment Currency” has the meaning specified in Section 8.15.

“Law” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Issuer” means CS in its capacity as issuer of Letters of Credit hereunder.

“L/C Issuer Documents” means with respect to any Letter of Credit, the letter of
credit application, the L/C Reimburse Agreement and any other document,
agreement and instrument entered into by L/C Issuer and Borrower or in favor of
L/C Issuer and relating to such Letter of Credit.

“L/C Reimburse Agreement” means the Letter of Credit Reimbursement Agreement
dated on or about the date hereof by Borrower in favor of L/C Issuer.

“L/C Obligations” has the meaning specified in Section 2.03(b).

“Lead Entity” mean either of the CS Entities or the MS Entities.

“Lender” means each Lender listed on the signature pages of this Agreement and
any other Person that becomes a Lender pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Lender Party” means any Lender, L/C Issuer, Custodians or any Agent, and
“Lender Parties” means all of such Persons, in each case including their
successors and nominees.

“Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Lending Office” opposite its name on Schedule I hereto or in
the Assignment and Assumption pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify in
writing to Administrative Agent.

“Letters of Credit” has the meaning specified in Section 2.03(a).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

12



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“Loan” has the meaning specified in Section 2.01.

“Loan Amount” means, at any time, the aggregate outstanding principal of all
Loans, including any Loan borrowed as cash collateral for any Letter of Credit.

“Loan Documents” means, collectively, this Agreement, the Pledge Agreement, the
Control Agreements, the Guaranty Agreement, the Issuer Consent, the L/C Issuer
Documents, and each document, agreement or instrument executed or delivered in
connection herewith or therewith, other than the account opening documents with
any custodian of any Collateral Account.

“Loan Parties” means Borrower and Guarantor, and “Loan Party” means either of
such Person.

“LTV Margin Call Level” means initially 40%, and on each day after the first
Collateral Call is cured, 35%.

“LTV Ratio” means, as of any date of determination, the quotient (expressed as a
percentage) of (a) (x) the Loan Amount plus (y) all accrued but unpaid interest
and fees minus (z) the Value of any Cash and Cash Equivalents constituting
Eligible Collateral, other than the amount of cash collateral securing any
outstanding Letters of Credit, divided by (b) the Value of the Collateral Shares
determined as the product of (x) the Collateral Shares up to the Maximum Units
and (y) the Market Reference Price.

“LTV Release Level” means [*].

“LTV Reset Level” means [*].

“Margin Stock” means margin stock within the meaning of Regulation U.

“Market Disruption Event” means, with respect to the Underlying Equity, any of
the following events: an Early Closure, an Exchange Disruption or a Trading
Disruption.

“Market Reference Price” means, as of any date of determination with respect to
the Underlying Equity, the per unit closing price of Underlying Equity on the
Exchange as of the most recent Exchange Business Day for which a closing price
is available as published on Bloomberg (including, for the avoidance of doubt,
the then-current Scheduled Trading Day if such closing price is so available for
such Scheduled Trading Day); provided that if a Market Disruption Event exists
on such Exchange Business Day, the “Market Reference Price” shall be the price
determined by Calculation Agent in good faith and in a commercially reasonable
manner (after consultation with MS so long as MS remains a Qualified Lender)
until such Market Disruption Event ceases to exist.

“Material Adverse Effect” means (a) a material impairment of the ability of a
Loan Party to perform any of its obligations under any of the Loan Documents,
(b) a material adverse effect upon the legality, validity, binding effect or
enforceability of any provision of this Agreement or any other Loan Document,
(c) a material adverse change in, or a material adverse effect upon, the
operations, business, properties, liabilities (actual or contingent), condition
(financial or otherwise), or prospects of any Loan Party, or (d) a material
adverse change in, a material adverse effect upon, or a material impairment of,
the Value of, or the priority of the Lender Parties’ security interest, in the
Collateral securing the Obligations or the rights, remedies and benefits
available to, or conferred upon any Lender Party under any Loan Document, in
each case, as determined by Administrative Agent in its sole discretion.

 

13



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date of termination of the Commitments pursuant to Section 2.07, and (c) the
date of termination of the commitment of the Lenders to make the Loans pursuant
to Section 6.01.

“Maximum Rate” has the meaning specified in Section 8.11.

“Maximum Units” means 19,400,000.

“Merger Event” means, in respect of the Underlying Equity, any
(a) reclassification or change of such Underlying Equity that results in a
transfer of or an irrevocable commitment to transfer all of such Underlying
Equity outstanding to another entity or person, (b) consolidation, amalgamation,
merger or binding share exchange of Issuer with or into another entity or person
(other than a consolidation, amalgamation, merger or binding share exchange in
which Issuer is the continuing entity and which does not result in a
reclassification or change of all of such Underlying Equity outstanding),
(c) takeover offer, tender offer, exchange offer, solicitation, proposal or
other event by any entity or person to purchase or otherwise obtain l00% of the
outstanding Underlying Equity of Issuer that results in a transfer of or an
irrevocable commitment to transfer all such Underlying Equity (other than such
Underlying Equity owned or controlled by such other entity or person), or
(d) consolidation, amalgamation, merger or binding share exchange of Issuer or
its Subsidiaries with or into another entity in which Issuer is the continuing
entity and which does not result in a reclassification or change of all such
Underlying Equity outstanding but results in the outstanding Underlying Equity
(other than Underlying Equity owned or controlled by such other entity)
immediately prior to such event collectively representing less than 50% of the
outstanding Underlying Equity immediately following such event.

“MNPI” means material non-public information within the meaning of Regulation FD
promulgated by the SEC relating to Issuer or the Underlying Equity.

“MS” means Morgan Stanley Bank, N.A. or any of its Affiliates.

“MS Collateral Account” has the meaning specified in Section 2.08(e).

“MS Control Agreement” means the Custody and Control Agreement dated the date
hereof executed by Borrower, MS and MS Custodian, in the form of Exhibit B.

“MS Custodian” means Morgan Stanley & Co. LLC, or its designee or nominee,
acting in its capacity as custodian of the MS Collateral Account.

“MS Designated Agent” means one entity of the MS Entities that is designated by
the MS Entities to be its representative hereunder as identified to
Administrative Agent from time to time.

 

14



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“MS Entities” means, collectively, MS and any of its Affiliates that are
Lenders.

“MS Financial Group” means, collectively, Morgan Stanley Bank, N.A., any of its
Affiliates that are Lenders, and any direct and indirect assignees of such
Persons; provided that the MS Financial Group shall not include any CS Entity.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding six plan years, has
made or been obligated to make contributions.

“Multiple Employer Plan” means any employee benefit plan which has two or more
contributing sponsors (including Borrower or any ERISA Affiliate) at least two
of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Obligations” means the L/C Obligations and all Loans to, and all debts,
liabilities, obligations, covenants, indemnifications, and duties of, whether
matured or unmatured, fixed or contingent, liquidated or unliquidated, any Loan
Party arising under any Loan Document or otherwise with respect to the Loans, in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
Borrower of any proceeding under any Debtor Relief Laws naming any Loan Party,
Issuer or any Affiliate thereof as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Ordinary Cash Distribution” means, with respect to any calendar quarter, cash
distribution announced by Issuer as the regular quarterly cash distribution for
such quarter and deposited to the Collateral Accounts.

“Other Connection Taxes” means, with respect to any Lender Party, Taxes imposed
as a result of a present or former connection between such Lender Party and the
jurisdiction imposing such Tax (other than connections arising from such Lender
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“PAE Prepayment” has the meaning specified in Section 2.11(c).

“Participant” has the meaning specified in Section 8.06(f).

 

15



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“Participant Register” has the meaning specified in Section 8.06(f).

“Partnership Agreement” means that certain Third Amended and Restated Agreement
of Limited Partnership of Issuer, dated as of November 1, 2012 (as amended,
restated, amended and restated, modified or supplemented from time to time).

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower or any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Internal
Revenue Code.

“Permitted Liens” means Liens granted to (a) the Lender Parties under the Loan
Documents and (b) the Custodians at the priority levels permitted under the
Control Agreements.

“Permitted Transaction” has the meaning specified in Section 2.09(b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any Pension Plan or any retirement medical plan, each as
established or maintained for employees of Borrower or any ERISA Affiliate, or
any such Plan to which Borrower or any ERISA Affiliate is required to contribute
on behalf of any of its employees.

“Plan Assets” means “plan assets” within the meaning of the Plan Assets
Regulation or otherwise.

“Plan Assets Regulation” means 29 C.F.R. §2510.3-101, et seq.

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof, executed by Borrower in favor of the Lender Parties, in the form of
Exhibit A.

“Potential Adjustment Events” means each of the following events that do not
constitute an Issuer Event:

(a) a subdivision, consolidation or reclassification of the Underlying Equity
(unless resulting in a Merger Event), or a free distribution or dividend of any
such Underlying Equity to existing holders by way of bonus, capitalization or
similar issue;

(b) a distribution, issue or dividend to existing holders of the Underlying
Equity of (A) such Underlying Equity, or (B) other share capital or securities
granting the right to payment of dividends and/or the proceeds of liquidation of
Issuer equally or proportionately with such payments to holders of such
Underlying Equity, or (C) share capital or other securities of another issuer
acquired or owned (directly or indirectly) by Issuer as a result of a spin-off
or other similar transaction, or (D) any other type of securities, rights or
warrants or other assets, in any case for payment (cash or other consideration)
at less than the prevailing market price as determined by the Calculation Agent;

 

16



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(c) an Extraordinary Dividend;

(d) a call by Issuer in respect of Underlying Equity that are not fully paid;

(e) a repurchase by Issuer or any of its Subsidiaries of the Underlying Equity
whether out of profits or capital and whether the consideration for such
repurchase is cash, securities or otherwise;

(f) in respect of Issuer, an event that results in any shareholder rights being
distributed or becoming separated from shares of common stock or other shares of
the capital stock of Issuer pursuant to a shareholder rights plan or arrangement
directed against hostile takeovers that provides upon the occurrence of certain
events for a distribution of preferred stock, warrants, debt instruments or
stock rights at a price below their market value, as determined by Calculation
Agent, provided that any adjustment effected as a result of such an event shall
be readjusted upon any redemption of such rights;

(g) any other material event that may have a diluting or concentrative effect on
the theoretical value of the Underlying Equity;

(h) an Issuer Change of Control;

(i) a Merger Event, or the Announcement Date in respect thereof; or

(j) a Tender Offer, or the Announcement Date in respect thereof.

“Qualified Lender” means, at any time, a Lender (other than the CS Entities or
the MS Entities) having Hold Amount representing at least 50% of the Hold
Amounts of all Lenders; provided that the CS Entities shall be a Qualified
Lender if the Hold Amount of the CS Entities, in the aggregate, represents more
than 25% of the Hold Amounts of all Lenders, and the MS Entities shall be a
Qualified Lender if the Hold Amount of the MS Entities, in the aggregate,
represents more than 25% of the Hold Amounts of all Lenders. Notwithstanding the
foregoing, to the extent a Lead Entity is a Qualified Lender at the time the
Obligations owed to such Lead Entity are accelerated, the Lead Entity’s Hold
Amount shall not be deemed reduced by any payments by a Loan Party or any
proceeds from the Collateral. The Hold Amount of any Defaulting Lender shall be
disregarded in determining Qualified Lenders at any time.

“Ratable Share” or “Ratably” means as to each Lender, with respect to such
Lender’s Hold Amount at any time, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the Hold Amount of
such Lender at such time and the denominator of which is the Hold Amounts of all
Lenders at such time. The initial Ratable Share of each Lender is set forth
opposite the name of such Lender on Schedule I hereto, as such Schedule I may be
amended from time to time in accordance with this Agreement.

“Refinancing Fee” means the fee set forth in Section 2.06(c).

“Refinancing Transaction” has the meaning specified in Section 2.09(b)(iii).

 

17



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“Register” has the meaning specified in Section 8.06(e).

“Regulation T” means Regulation T issued by the Federal Reserve System.

“Regulation U” means Regulation U issued by the Federal Reserve System.

“Regulation X” means Regulation X issued by the Federal Reserve System.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Required Lenders” means, as of any date of determination, Lenders having more
than 51% of the Hold Amount; provided that Required Lenders shall include
(a) the CS Designated Agent so long as the CS Entities are, collectively, a
Qualified Lender, (b) the MS Designated Agent so long as the MS Entities are,
collectively, a Qualified Lender, and (c) any other Lender to the extent such
Lender is a Qualified Lender; provided further, if there is only one Qualified
Lender, as of such date, then that Qualified Lender shall constitute all of the
Required Lenders and may take any actions permitted to be taken by the Required
Lenders without the consent of any other Lender. The Hold Amount of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Responsible Officer” of a Person means its chief executive officer, its chief
financial officer, its treasurer or its senior vice president (whether or not
the Person performing such duties is so designated) or any authorized designee
thereof.

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in such Person, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in such Person or any option, warrant or other
right to acquire any such Equity Interests in such Person, or on account of any
return of capital to such Person’s stockholders, partners or members (or the
equivalent Person thereof).

“Rule 144” means Rule 144 under the Securities Act.

“Securities Act” means the Securities Act of 1933.

“Spread” means 4.00% per annum.

“Stated Maturity Date” means September 23, 2016.

“Structuring and Administrative Fee” has the meaning specified in
Section 2.06(a).

“Subject Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

18



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which more than fifty percent
(50%) of the securities or other ownership interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions of such corporation, partnership, limited
liability company or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person.

“Swap Agreement” means any “swap agreement” as defined in Section 101(53B) of
the Bankruptcy Code, or any successor provision.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax and penalties applicable
thereto.

“Tender Offer” means a takeover offer, tender offer, exchange offer,
solicitation, proposal or other event by any entity or person that results in
such entity or person purchasing, or otherwise obtaining or having the right to
obtain, by conversion or other means, greater than 20% and less than 100% of the
outstanding voting shares of Issuer, as determined by Calculation Agent, based
upon the making of filings with governmental or self-regulatory agencies or such
other information as Calculation Agent deems relevant.

“Trading Disruption” means any suspension of or limitation imposed on trading by
the Exchange or otherwise and whether by reason of movements in price exceeding
limits permitted by the Exchange or otherwise relating to the Underlying Equity
on the Exchange.

“Underlying Equity” means the common units of Issuer.

“Undrawn Loan Amount” means, as of any date, the difference of (a) the Aggregate
Commitments in effect as of such date minus (b) the Loan Amount as of such date.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“Value” means, as of any date of determination with respect to any Eligible
Collateral, (a) with respect to Cash, the amount of such Cash; (b) with respect
to Cash Equivalents, 97% of the market value of such Cash Equivalents; (c) with
respect to the Underlying Equity, the Market Reference Price; and (d) with
respect to all other Collateral, the value of such Collateral as determined by
Calculation Agent in its sole discretion. For the avoidance of doubt, Collateral
Shares (in all Collateral Accounts in the aggregate) in excess of the Maximum
Units and Collateral Shares pledged in violation of Section 2.08(c) or (d) shall
have a Value of zero.

1.02 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to New York time (daylight or standard, as applicable).

 

19



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

1.03 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the annual financial statements of the
applicable Person, except as otherwise specifically prescribed herein. If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and Borrower shall so request,
Administrative Agent and Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided that, until so amended, (a) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (b) Borrower shall provide to Administrative Agent financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04 Principles of Construction

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Constituent Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) except to the extent Administrative Agent’s or Lenders’ consent
is required as provided herein, any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

20



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) All determinations regarding Collateral shall be made by Administrative
Agent in its commercial reasonable discretion at the applicable time of
determination.

ARTICLE II.

AMOUNTS AND TERMS OF THE CREDIT EXTENSIONS

2.01 The Loans.

(a) Each Lender severally agrees, on the terms and conditions set forth herein,
to make loans in Dollars to Borrower (each such loan, a “Loan”), from time to
time, on any Business Day during the period from the Closing Date until the
Maturity Date, in an aggregate principal amount not to exceed, at any time
outstanding the amount of such Lender’s Commitment then in effect; provided,
however, that after giving effect to each borrowing under this Section 2.01(a),
(i) the Loans outstanding of any Lender shall not exceed such Lender’s
Commitment, (ii) the aggregate amount of all Loans outstanding hereunder shall
not exceed the Aggregate Commitments then in effect and (iii) the LTV Ratio
shall not be greater than the Initial LTV Ratio. Within the limits of each
Lender’s Commitment and subject to the conditions set forth in Article III and
the other terms and conditions set forth herein, Borrower may from time to time
borrow, prepay pursuant to Section 2.07(a) and reborrow under this Section 2.01.

(b) Each Loan shall be in an aggregate amount not less than $1,000,000 or any
whole multiple of $100,000 in excess thereof, and shall be made available by
Lenders based on their Ratable Shares.

(c) The failure of any Lender to make its Ratable Share of the Loans shall not
relieve any other Lender of its obligation to make its Ratable Share of the
Loans, provided that no Lender shall be responsible for the failure of any other
Lender to make its Ratable Share of the Loans.

2.02 Making the Loans.

(a) (i) Each Loan shall be made on notice, given no later than 12:00 noon on the
third (3rd) Business Day prior to the date of such proposed Loan by Borrower to
Administrative Agent, who shall give to each applicable Lender prompt notice
thereof; provided that with respect to the Loans to be made within three
(3) Business Days from the Closing Date, such notice shall be given no later
than 12:00 noon on the Closing Date.

(ii) Each such notice for a Loan (a “Loan Notice”) shall be in writing in
substantially the form of Exhibit F, specifying therein (x) the requested date
of such Loan, (y) the amount of such Loan, and (z) the account to which such
Loan shall be made. If a Loan Notice is not given by the time referred to in
Section 2.02(a)(i) above, it shall be deemed to have been given on the next
following Business Day.

 

21



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(b) Each Loan Notice shall be irrevocable and binding on Borrower. Borrower
shall indemnify each Lender against any loss, cost or expense reasonably
incurred by such Lender or its Affiliates as a result of any failure by Borrower
to borrow such Loan (including, without limitation, as a result of Borrower’s
failure to fulfill, on or before the date specified in such Loan Notice, the
applicable conditions set forth in Article III) and the liquidation or
re-employment of deposits or other funds acquired by each Lender to fund any
Loan to be made by such Lender as part of such borrowing. A certificate of any
Lender as to the amount of such losses, costs and expenses, submitted to
Borrower and Administrative Agent by such Lender and showing in reasonable
detail the basis for the calculation thereof, shall be conclusive as to the
amount of such losses, costs and expenses, absent manifest error. The obligation
of Borrower in this clause shall survive the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

(c) Each Lender shall, before 1:00 p.m. on the date of such Loan, make available
for the account of its Lending Office to Administrative Agent (to an account
designated by Administrative Agent), in immediately available funds, such
Lender’s Ratable Share for the applicable Facility of such Loan. After
Administrative Agent’s receipt of such funds (regardless of whether it shall
have received funds from all Lenders) and upon fulfillment of the applicable
conditions set forth in Article III, Administrative Agent will make such funds
as it has received available to Borrower by depositing such funds into the
account specified in the applicable Loan Notice. The failure of any Lender to
make its Ratable Share of such Loan shall not relieve any other Lender of its
obligation to make its Ratable Share of such Loan on the date of such borrowing,
provided that no Lender shall be responsible for the failure of any other Lender
to make its Ratable Share of such Loan on the date of such Loan.

2.03 The Letters of Credit.

(a) After the execution and delivery of the L/C Issuer Documents, L/C Issuer
will issue letters of credit (“Letter of Credit”) on the account of Borrower
from time to time pursuant to the L/C Issuer Documents. The maximum aggregate
face amount of the Letters of Credit shall not exceed $2,000,000. Each Lender
acknowledges that the L/C Issuer Documents will be executed and delivered after
the Closing Date and agree that the L/C Issuer Documents are executed in
connection with this Facility and that this Section 2.03 shall apply on and
after such L/C Issuer Documents are executed.

(b) The L/C Issuer Documents shall constitute part of the Loan Documents, and
all debts, liabilities and obligations owed by Borrower to L/C Issuer (the “L/C
Obligations”) shall constitute part of the Obligations and be secured by the
Collateral.

(c) Any cash collateral provided by Borrower with respect to the Letters of
Credit shall be held for the benefit of L/C Issuer and to the extent of any
excess after payment in full of all L/C Obligations and any other amount owed by
Borrower to L/C Issuer under the L/C Issuer Documents and the termination or
expiration of all Letters of Credit, at the request of Required Lenders, such
excess shall be paid to Administrative Agent to be deposited in the Collateral
Accounts as Collateral, subject to the allocation described in Section 2.08(e).

 

22



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(d) Borrower may request one or more Loans hereunder to meet its obligations to
post cash collateral with respect to the Letters of Credit, and such Loans shall
not be subject to the minimum and multiples specified in Section 2.01(b) for the
principal amount of the Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 3.02 (other than the delivery of a Loan Notice).

2.04 Repayment of Loans. Borrower shall repay to Administrative Agent for the
account of the Lenders the principal amount of the Loans together with all
accrued and unpaid fees and interests, and the Loans shall mature, on the
Maturity Date.

2.05 Interest.

(a) Interest Payments. Borrower shall pay interest on the unpaid principal
amount of each Loan, from the date of such Loan until such principal amount
shall be paid in full, at a rate per annum for each day equal to the Applicable
Rate for such day, payable quarterly in arrears on the first Business Day of
each calendar quarter, commencing on the first such date to occur after the
Closing Date, on the Maturity Date, and thereafter, on demand. The Applicable
Rate shall be computed on a year of 360 days and for each day elapsed in the
calendar quarter for which interest is payable. Interest (including the default
interest set forth below) shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(b) Default Interest. Notwithstanding the foregoing, if any Event of Default
shall have occurred and be continuing, at the Required Lenders’ option, after
written notice (or automatically while an Event of Default under Section 6.01(a)
or (i) has occurred and is continuing), Borrower shall pay, on demand (and in
any event in arrears on the date such amount shall be due and payable hereunder)
interest on:

(i) the unpaid principal amount of each Loan, at a rate per annum equal at all
times to the Default Rate, from the date of occurrence of such Event of Default
or date of notice from Required Lenders (at their election) and to the extent
there is a period between the date of occurrence of an Event of Default and the
date that Borrower delivers notice of such Event of Default to Administrative
Agent under Section 5.1(b)(v) (the “Initial Default Period”), then Required
Lenders may also elect at their option to charge interest at the Default Rate
for the Initial Default Period; and

(ii) the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable on demand (and in any event in arrears on the
date such amount shall be paid in full) at a rate per annum equal at all times
to the Default Rate.

 

23



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

2.06 Fees.

(a) Structuring and Administrative Fee. Borrower shall pay a one-time
structuring and administrative fee (the “Structuring and Administrative Fee”) to
[*].

(b) Commitment Fees. Borrower shall pay Administrative Agent for the ratable
accounts of Lenders a commitment fee (the “Commitment Fee”) on the daily Undrawn
Loan Amount from the Closing Date through and including the Maturity Date at a
rate equal to [*] per annum, calculated on the basis of the actual days elapsed
and a year of 360 days and quarterly in arrears. The Commitment Fee shall be
payable quarterly in arrears on the first Business Day of each quarter and on
the Maturity Date. The foregoing Commitment Fee shall accrue at all times during
the term of this Facility, including at any time during which one or more of the
conditions in Article III is not met.

(c) Refinancing Fee. If Borrower terminates all or reduces (which shall be
Ratably) a portion of the Aggregate Commitments prior to the second anniversary
of the Closing Date through a re-financing collateralized by the Underlying
Equity in form or substance materially similar to this Facility in which CS is
not the lead lender, Borrower shall pay each Lender a refinancing fee
(“Refinancing Fee”) equal to the product of (x) 2.75% times (y) the amount of
the Commitment of such Lender that is being terminated or reduced, and times
(z) the number of days from the date of such termination or reduction to the
second anniversary of the Closing Date divided by 360. For the avoidance of
doubt, the Refinancing Fee shall not apply to any other reduction of the
Aggregate Commitments for any reason, including such a reduction due to
syndication of this Facility by CS.

2.07 Reduction of Commitments; Voluntary and Mandatory Prepayments of Loans.

(a) Borrower may, upon notice to Administrative Agent, at any time or from time
to time voluntarily prepay the Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by Administrative Agent
not later than 2:00 p.m. three (3) Business Days prior to the date of the
proposed prepayment; and (ii) any prepayment shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof, or if less, the
entire principal amount thereof then outstanding. If such notice is given by
Borrower, Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.

(b) Subject to the payment of the Refinancing Fee, if any, Borrower may, upon
notice to Administrative Agent, terminate the Facility, or from time to time
permanently reduce Aggregate Commitments with respect to the Facility; provided
that (i) any such notice shall be received by Administrative Agent not later
than 2:00 p.m. three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $100,000 in excess thereof and
(iii) Borrower shall not terminate or reduce the Facility if, after giving
effect thereto and to any concurrent prepayments hereunder (together with all
accrued but unpaid interest, fees, and any amount required pursuant to
Section 2.15), the aggregate amount of all Loans outstanding hereunder exceeds
the Aggregate Commitments then in effect. Administrative Agent will promptly
notify Lenders of any termination or reduction of the Aggregate Commitments
under this Section 2.07(b). Upon any reduction of the Aggregate Commitments, the
Commitment of each Lender shall be reduced by such Lender’s Ratable Share of
such reduction amount.

 

24



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(c) Upon the occurrence of a Change of Control or an Issuer Event,
Administrative Agent may, in its sole discretion, demand Borrower to prepay all
or a portion of all Loan Amount. Borrower shall, no later than the second
(2nd) Business Day after such demand, prepay the amount of Loan Amount demanded
by Administrative Agent, together with all accrued but unpaid interest, fees,
and any amount required pursuant to Section 2.15.

(d) To the extent the Free Float as of any date is less than [*] of the total
number of units of the outstanding Underlying Equity, Administrative Agent may,
in its sole discretion, reduce the Aggregate Commitments by an amount calculated
below. The amount by which the Aggregate Commitments may be reduced hereunder
shall be equal to the product of (i) the Aggregate Commitments then in effect
(without giving effect to such reduction) multiplied by (ii) a fraction (x) the
numerator of which is the number of Underlying Equity Borrower or its Affiliates
(including Issuer) would need to sell in order to increase the Free Float to or
above [*] and (y) the denominator of which is the number of Underlying Equity
beneficially owned or held by Borrower, with each of such number of units of
Underlying Equity in the foregoing clauses (x) and (y) to be determined on the
Exchange Business Day immediately preceding such reduction. To the extent the
aggregate amount of all Loans outstanding hereunder exceeds the Aggregate
Commitments then in effect after giving effect to such reduction, Borrower
shall, simultaneously with such reduction, prepay such excess, together with all
accrued but unpaid interest, fees, and any amount required pursuant to
Section 2.15.

(e) Borrower shall make the PAE Prepayment pursuant to Section 2.11(c).

2.08 Collateral Calls.

(a) Upon the occurrence of a Collateral Shortfall, Administrative Agent (with a
copy to each of CS Designated Agent and MS Designated Agent) may notify Borrower
(such notice, a “Collateral Call Notice”) of the occurrence of such Collateral
Shortfall (a “Collateral Call”); provided that to the extent Administrative
Agent has not delivered a Collateral Call Notice to Borrower by [*] on a
Business Day where a Collateral Call Notice may be delivered on such date, so
long as MS Financial Group remains a Qualified Lender, MS may deliver such
Collateral Call Notice (with a simultaneous copy to Administrative Agent) to
Borrower on such Business Day. If Borrower receives a Collateral Call Notice by
[*] on any Business Day, Borrower shall, by [*], (i) post Cash, Cash Equivalents
or, for the initial Collateral Call only, units of Underlying Equity in the
Collateral Accounts (provided that after giving effect to such deposit, the
Collateral Shares shall not exceed the Maximum Units), (ii) prepay the Loans or
(iii) effect a sale of Collateral Shares with the cash proceeds thereof to be
posted to the Collateral Accounts on the date of settlement thereof, in each
case, in an amount sufficient to restore the LTV Ratio (based on the Market
Reference Price as of the date of the Collateral Shortfall) to be equal to or
less than the LTV Reset Level. A Collateral Call shall be deemed cured only
based on the most recent Market Reference Price and Administrative Agent shall
not be required to issue another Collateral Call Notice if the Collateral
Shortfall increases before the pending Collateral Call is cured; provided that,
for the avoidance of doubt, to the extent a Collateral Call Notice is issued
while there is a pending Collateral Call, if, and to the extent that, Borrower
deposits additional Collateral in accordance with this clause (a) or effects a
sale pursuant to clause (iii) above, in either case, to cure such pending
Collateral Call, such additional Collateral or sale, as applicable, will be
taken into account in determining the amounts, if any, required to be posted or
prepaid to cure the Collateral Call to which such Collateral Call Notice
relates.

 

25



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(b) A sale of Collateral Shares to cure a Collateral Call shall be pursuant to
Section 2.10(d) below. Neither Borrower, Guarantor nor any Affiliate thereof may
sell any Underlying Equity that are not Collateral Shares to cure a Collateral
Call; provided that the foregoing shall not prohibit the sale of Underlying
Equity otherwise permitted under Section 2.09(b) if such sale occurs when there
is no outstanding Collateral Call but the settlement of such sale occurs when a
Collateral Call remains outstanding.

(c) Prior to, or to cure, the initial Collateral Call, Borrower may pledge
additional Underlying Equity to the Collateral Accounts. The representations and
warranties in Section 4.01(p) and (q) shall be deemed remade by Borrower each
time Borrower pledges additional Underlying Equity to the Collateral Accounts,
including pursuant to clause (d) below.

(d) After the initial Collateral Call, Borrower may pledge additional Underlying
Equity to the Collateral Accounts so long as (i) no Collateral Call remains
outstanding, (ii) the LTV Ratio at the time of such pledge is less than the LTV
Margin Call Level and (iii) there is not a pending Collateral Call that has not
been cured at the time of such pledge; provided that any additional Underlying
Equity pledged within five (5) Business Days prior to a Collateral Call (other
than the initial Collateral Call) shall not be given any Value in calculating
such Collateral Shortfall.

(e) Collateral Accounts.

(i) The CS Financial Group will have one Collateral Account (the “CS Collateral
Account”), and the MS Financial Group will have one Collateral Account (the “MS
Collateral Account”). No Lender may transfer its Collateral Account to another
institution without providing to Administrative Agent (x) prior notice of such
transfer and (y) evidence that the new Collateral Account will be subject to a
control agreement substantially similar to the Control Agreements.

(ii) On or prior to the Closing Date, Borrower shall transfer 50% of all
Eligible Collateral to the CS Collateral Account and 50% of such Eligible
Collateral to the MS Collateral Account. Borrower shall send a copy of each such
transfer instruction to Administrative Agent.

 

26



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(iii) After the Closing Date, Borrower shall (in consultation with
Administrative Agent and based on information provided by Administrative Agent)
allocate each additional pledge or deposit of Collateral into the Collateral
Accounts pro rata based on the Hold Amounts of the Lenders having their
Collateral deposited in such Collateral Accounts. Borrower shall send a copy of
each such allocation and transfer instruction to Administrative Agent.

(iv) The allocation of Eligible Collateral shall also apply with respect to each
type of asset constituting Eligible Collateral (such as cash, Cash Equivalents
and Collateral Shares).

(v) At the request of either CS or MS (including upon any assignment between the
CS Entities and the MS Entities), Borrower, Administrative Agent, CS and MS
shall take such actions as necessary to adjust the allocation of the Collateral
in the Collateral Accounts in order to carry out the intent of this clause (d).

2.09 Restricted Transactions; No-Rehypothecation; Existing Transfer
Restrictions.

(a) Except for any Permitted Transaction (or component thereof), without the
consent of Administrative Agent (not to be unreasonably withheld), Borrower
shall not, and shall not permit Guarantor or any Aggregated Person to, (i) sell,
hedge (including any derivative transactions and short sales), transfer, or
otherwise dispose of any Underlying Equity; (ii) incur additional Debt
collateralized by any Underlying Equity, including without limitation synthetic
“long” positions on the Underlying Equity; (iii) issue debt or preferred stock
or other instruments exchangeable into or otherwise referencing the Underlying
Equity; or (iv) enter into any agreement resulting in any lock-up, encumbrance,
or other restriction in respect of any Collateral Shares, other than under the
Facility.

(b) Each of the following transactions shall be a “Permitted Transaction”:

(i) any sale of Underlying Equity (not held in any Collateral Account) to an
unaffiliated third party consummated pursuant to Rule 144 or a public offering
for cash proceeds so long as all of the following conditions are met: (1) the
LTV Ratio is and has been less than the LTV Margin Call Level for each of the
previous seven (7) Exchange Business Days, (2) the price realized per unit of
Underlying Equity is no less than 115% of the hypothetical Market Reference
Price at which a Collateral Call would otherwise occur based on the number of
units (up to the Maximum Units) then pledged in the Collateral Accounts, (3) any
cash proceeds of the sale shall be deposited into the Collateral Accounts on the
date of settlement thereof and shall be deposited therein for at least seven
(7) Exchange Business Days, and (4) any lockup agreement signed as a condition
to such Rule 144 sale or public offering would not adversely affect any Lender
Party’s ability to foreclose on the Collateral Shares nor would it have an
adverse effect on the price of the Collateral Shares in a public or private
foreclosure sale, and any such sale proceeds under this clause (i) shall be
released pursuant to Subsection 2.10(e) below;

 

27



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(ii) any of the sales and releases made in accordance with Section 2.10 below;
and

(iii) any sale, financing transactions or derivative transactions of Underlying
Equity (not held in any Collateral Account), the proceeds of which (together
with other cash then available to Borrower) are used to prepay the Obligations
(other than contingent indemnification) in full (not in part) (a “Refinancing
Transaction”).

(c) Each Lender Party agrees not to pledge, repledge, hypothecate,
rehypothecate, sell, assign, invest, lend, use, commingle or otherwise transfer
for hedging, financing or other related activities (including without
limitation, pursuant to repurchase transactions) any Collateral Shares; provided
that the foregoing shall not restrict (i) any Lender Party’s rights to assign,
sell participations in or pledge the Obligations and the Collateral as permitted
in Section 8.06 hereof or (ii) any Lender Party’s rights and remedies after the
occurrence and during the continuance of an Event of Default.

(d) The parties hereto acknowledge and agree that the Collateral Shares are, in
the hands of Borrower, subject to the Existing Transfer Restrictions and, in the
hands of the Lender Parties exercising their rights with respect thereto in
reliance on Rule 144 under the Securities Act, subject to the requirements of
Rule 144(b) and Rule 144(d)(3)(iv).

2.10 Release of Collateral. Borrower may not withdraw any Collateral from any
Collateral Account, except as provided in the following:

(a) All dividends, distributions, and proceeds in respect of the Collateral
Shares, whether in cash, securities or other property, shall be deposited into
the Collateral Accounts and constitute Collateral. Ordinary Cash Distributions
will be immediately released from the Collateral Accounts after being deposited
into the Collateral Accounts for seven (7) Exchange Business Days, upon
Borrower’s standing instruction to Administrative Agent, CS and MS, provided
that (i) the LTV Ratio at the time of such release is below the [*], (ii) no
Default or Event of Default has occurred, is continuing or would result from
such release and (iii) following such release, the LTV Ratio would be less than
the [*].

(b) Except as otherwise set forth in clause (d) below, if the LTV Ratio is less
than or equal to the [*] for seven (7) consecutive Exchange Business Days,
Borrower may, upon two (2) Business Days’ notice (or three (3) Business Days if
such notice is not received by 12:00 noon on the applicable Business Day) to
Administrative Agent, with a simultaneous copy to CS and MS, request the release
of any Collateral from the Collateral Accounts, and the applicable Lender Party
shall instruct the applicable Custodian to release such Collateral on the date
specified by Borrower in such request so long as of the date of such release,
(i) no Default or Event of Default has occurred and is continuing or would
result from such release, and (ii) following such release, the LTV Ratio would
be less than or equal to the [*].

 

28



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(c) To the extent the LTV Ratio is less than the [*], Borrower may, upon one
(1) Business Day’s notice (or two (2) Business Days if such notice is not
received by 12:00 noon on the applicable Business Day) to Administrative Agent,
with a simultaneous copy to CS and MS, request the release of any Collateral
Share from the Collateral Accounts in connection with the sale by Borrower of
such Collateral Share for cash proceeds, and the applicable Lender Party shall
instruct the applicable Custodian to release such Collateral Shares on the date
specified by Borrower in such request so long as of the date of such release,
(1) no Default or Event of Default has occurred and is continuing or would
result from such release, (2) the LTV Ratio is less than the [*] both before and
after giving effect to the proposed sale, (3) receipt of proceeds in respect of
the entry into such transaction occurs on the same day as the release of the
relevant number of Collateral Shares, (4) the sale of such Collateral Shares
shall settle on a delivery-versus payment basis, and (5) all proceeds of such
sale shall be deposited into the Collateral Accounts on the date of settlement
thereof and be deposited in the Collateral Accounts for at least seven
(7) Exchange Business Days. All sale proceeds under this clause (c) shall only
be released pursuant to clause (e) below.

(d) In connection with a sale of Collateral Shares for cash proceeds to cure a
Collateral Call, Borrower may request a release of Collateral Shares from the
Collateral Accounts on the same Business Day (or next Business Day if such
notice is not received by 12:00 noon on the applicable Business Day) notice to
Administrative Agent, with a simultaneous copy to CS and MS, and the applicable
Lender Party shall instruct the applicable Custodian to release such Collateral
Shares so long as the proposed sale meets the following conditions: (1) the sale
is consummated on same day as the withdrawal of the Collateral Shares, (2) the
sale shall settle on a delivery-versus payment basis, (3) each of CS and MS has
the right to act as the broker (or co-brokers or co-underwriters) for the sale
of the Collateral Shares and (4) all proceeds of such sale shall be deposited
into Collateral Accounts on the date of settlement thereof and be deposited in
the Collateral Accounts for at least seven (7) Exchange Business Days. To the
extent there are excess sale proceeds, then such proceeds shall only be released
pursuant to clause (e) below.

(e) Borrower can request a release of sale proceeds of Underlying Equity
deposited in the Collateral Accounts on a same day basis, if such notice is
received by Administrative Agent, with a simultaneous copy to CS and MS, by
12:00 noon on the eighth (8th) Exchange Business Day following the credit of
such sale proceeds to the Collateral Accounts to the extent (1) no Default or
Event of Default has occurred, is continuing or would result from such release,
and (2) following such release, with respect to any sale proceeds contemplated
by paragraph (c) or (d) of this Section 2.10, the LTV Ratio would be less than
the [*] and, with respect to any sales proceeds from any other Permitted
Transaction, the LTV Ratio would be less than the [*].

 

29



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(f) Borrower may, upon two (2) Business Days’ notice (or three (3) Business Days
if such notice is not received by 12:00 noon on the applicable Business Day) to
Administrative Agent, with a simultaneous copy to CS and MS, request the release
of any Collateral Shares from the Collateral Accounts in connection with the
entry by Borrower, Guarantor or any of their Affiliates into a Refinancing
Transaction, and the applicable Lender Party shall instruct the applicable
Custodian to release such Collateral Shares so long as (1) no Default or Event
of Default has occurred, is continuing or would result from such release,
(2) the receipt of proceeds in respect of the entry into such transaction occurs
on the same day as the release of the relevant number of Collateral Shares,
(3) the sale shall settle on a delivery-versus payment basis, and (4) on the
date of such release, the Obligations (other than contingent indemnification)
are repaid in full (whether with the proceeds of such sale or with other cash
then available to Borrower).

(g) Borrower shall (in consultation with Administrative Agent and based on
information provided by Administrative Agent) allocate each sale or release of
Collateral from the Collateral Accounts pro rata based on the Hold Amounts of
the Lenders having their Collateral deposited in such Collateral Accounts.
Borrower shall send a copy of each such allocation and release instruction to
Administrative Agent, CS Designated Agent, and MS Designated Agent.
Administrative Agent shall not be required to comply with instructions from
Borrower to sell or release Collateral, assuming that Borrower is otherwise
permitted to effectuate such release or sale under this Agreement, if such
release or sale is not allocated to the proper Collateral Accounts pursuant to
this clause (g).

2.11 Potential Adjustment Events.

(a) In response to any stock split, reverse split, stock dividends,
Extraordinary Dividends or similar event that occurs after the Closing Date,
Administrative Agent, in consultation with Borrower, may make pro rata
adjustments to any number of units of Underlying Equity or any price with
respect to the Underlying Equity.

(b) Upon the occurrence of any Potential Adjustment Event, Administrative Agent
will have the right, in consultation with Borrower, to amend or adjust one or
more of the material terms of the Facility. Administrative Agent and Borrower
shall commence such efforts negotiating the modification to the Loan Documents
on the date of occurrence of such event or immediately thereafter. Within three
(3) Business Days after the amendments and adjustments are agreed to, Borrower
shall execute and delivery such amendments to the Loan Documents as reasonably
requested by Administrative Agent to evidence such amendment or adjustment.

(c) Notwithstanding the foregoing, if Borrower and Administrative Agent, acting
in good faith, are unable to agree on the terms of such proposed amendments or
adjustments within five (5) Business Days after occurrence of such Potential
Adjustment Event, Borrower shall, on the second Business Day following such five
(5) Business Day period, repay the Loan Amount in full (or such lessor amount as
approved by Administrative Agent in its sole discretion), together with all
accrued but unpaid interest, fees, and any amount required pursuant to
Section 2.15 (the “PAE Prepayment”).

 

30



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

2.12 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
Party;

(ii) subject any Lender Party to any tax of any kind whatsoever with respect to
this Agreement, or any Loan made by it, or change the basis of taxation of
payments to such Lender Party in respect thereof (except for Indemnified Taxes
and Excluded Taxes determined in clauses (a)(ii) and (b) through (d) of the
definition of “Excluded Taxes”); or

(iii) impose on any Lender Party or the London interbank market any other
condition, cost or expense affecting this Agreement or any Loan made hereunder;

and the result of any of the foregoing shall be to increase the cost to such
Lender Party, or to reduce the amount of any sum received or receivable by such
Lender Party hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender Party, Borrower will pay to such Lender Party
such additional amount or amounts as will compensate such Lender Party for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender Party setting
forth the amount or amounts necessary to compensate such Lender Party or its
holding company, as the case may be, as specified in Subsection (a) or (b) of
this Section and delivered to Borrower shall be conclusive absent manifest
error. Borrower shall pay such Lender Party the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

31



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(d) Delay in Requests. Failure or delay on the part of any Lender Party to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender Party’s right to demand such compensation; provided that that
Borrower shall not be required to compensate any Lender Party pursuant to
Section 2.12(a) for any increased costs incurred more than 180 days prior to the
date that such Lender Party notifies Borrower, in writing of the increased costs
and of such Lender Party’s intention to claim compensation thereof; provided,
further, that if the circumstance giving rise to such increased costs is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) Survival. All of Borrower’s obligations under this Section 2.12 shall
survive termination of the Facility, repayment of all other Obligations
hereunder, and resignation of Administrative Agent.

2.13 Taxes.

(a) Payments Free of Taxes.

(i) Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require Borrower or Administrative
Agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined in the good faith discretion of Borrower
or Administrative Agent, as the case may be.

(ii) If Borrower or Administrative Agent shall be required by the Internal
Revenue Code or applicable Law to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding taxes, from any
payment, then (A) Administrative Agent or Borrower shall withhold or make such
deductions as are determined by Administrative Agent or Borrower, as the case
may be, to be required, (B) Administrative Agent or Borrower shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Internal Revenue Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) each Lender Party
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by Borrower. Without limiting or duplication of the
provisions of Subsection (a) above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.

 

32



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(c) Indemnification by Borrower.

(i) Without limiting or duplication of the provisions of Subsection (a) or
(b) above, Borrower shall, and does hereby, indemnify each Lender Party, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by Borrower or Administrative Agent or paid by
such Lender Party, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment or liability delivered to
Borrower by a Lender Party (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender Party, shall be
conclusive absent manifest error.

(ii) Without limiting or duplication of the provisions of Subsection (a) or
(b) above, each Lender shall, and does hereby, indemnify Administrative Agent,
and shall make payment in respect thereof within ten (10) days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for Administrative Agent) incurred by or asserted
against Administrative Agent by any Governmental Authority as a result of the
failure by such Lender to deliver, or as a result of the inaccuracy, inadequacy
or deficiency of, any documentation required to be delivered by such Lender to
Administrative Agent pursuant to Subsection (e). Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation or replacement of Administrative
Agent, any assignment of rights by a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(d) Evidence of Payments. Upon request by Borrower or Administrative Agent, as
the case may be, after any payment of Taxes by Borrower or by Administrative
Agent to a Governmental Authority as provided in this Section 2.13, Borrower
shall deliver to Administrative Agent or Administrative Agent shall deliver to
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to Borrower or Administrative Agent, as the case may be.

 

33



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(e) Status of Lenders. (i) Each Lender shall deliver to Borrower and to
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit Borrower or Administrative Agent, as the case may be,
to determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by Borrower pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction. Each Lender shall promptly (A) notify Borrower and Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that
Borrower or Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(ii) Without limiting or duplication of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate in form and substance reasonably satisfactory to Borrower and
Administrative Agent to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

34



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate in form and substance reasonably satisfactory to
Borrower and Administrative Agent, IRS Form W-9, or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate in form and substance
reasonably satisfactory to Borrower and Administrative Agent on behalf of each
such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by Law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Borrower or Administrative Agent as may be necessary for Borrower and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and Administrative
Agent in writing of its legal inability to do so.

 

35



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(iv) Administrative Agent (including any successor Administrative Agent that is
not a U.S. Person) shall deliver two duly completed copies of Form W-8IMY
certifying that it is a “U.S. branch” and that the payments it receives for the
account of others are not effectively connected with the conduct of its trade or
business in the United States and that it is using such form as evidence of its
agreement with Borrower to be treated as a U.S. Person with respect to such
payments (and Borrower and Administrative Agent agree to so treat Administrative
Agent as a U.S. Person with respect to such payments), with the effect that
Borrower can make payments to Administrative Agent without deduction or
withholding of any Taxes imposed by the United States.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Administrative Agent have any obligation to file for or otherwise pursue
on behalf of a Lender Party, or have any obligation to pay to any Lender Party,
any refund of Taxes withheld or deducted from funds paid for the account of such
Lender Party. If Administrative Agent or any Lender Party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower has paid additional amounts pursuant to this Section,
it shall pay to Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by Administrative Agent or such
Lender Party, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that Borrower, upon the request of Administrative Agent or such Lender
Party, agrees to repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
Administrative Agent or such Lender Party in the event Administrative Agent or
such Lender Party is required to repay such refund to such Governmental
Authority. This Subsection shall not be construed to require Administrative
Agent or any Lender Party to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to Borrower or any
other Person.

(g) Defined Terms. For purposes of this Section 2.13, the term “Lender” includes
L/C Issuer and the term “applicable Law” includes FATCA.

(h) Survival. All of Borrower’s obligations under this Section 2.13 shall
survive termination of the Facility, repayment of all other Obligations
hereunder, and resignation of Administrative Agent.

2.14 Illegality. Notwithstanding any other provision of this Agreement, if any
Lender shall notify Administrative Agent and Borrower that any Law makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any Lender to perform its obligations to make Loans hereunder, the
obligation of such Lender to make its Ratable Share of the Loans shall be
terminated and all Loans of such Lender, all interest thereon and all other
amounts payable under this Agreement to such Lender shall become due and
payable. Any Lender that becomes aware of circumstances that would permit such
Lender to notify Administrative Agent of any illegality under this Section 2.14
shall use its reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Lending Office if
the making of such change would avoid or eliminate such illegality and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender.

 

36



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

2.15 Compensation for Losses. Borrower shall indemnify each Lender against any
loss, cost or expense reasonably incurred by such Lender or its Affiliates as a
result of any failure by Borrower to borrow any Loan (including, without
limitation, as a result of Borrower’s failure to fulfill, on or before the date
specified in such Loan Notice, the applicable conditions set forth in
Article III) and the liquidation or re-employment of deposits or other funds
acquired by each Lender to fund any Loan to be made by such Lender. A
certificate of any Lender as to the amount of such losses, costs and expenses,
submitted to Borrower and Administrative Agent by such Lender and showing in
reasonable detail the basis for the calculation thereof, shall be conclusive as
to the amount of such losses, costs and expenses, absent manifest error. The
obligation of Borrower in this clause shall survive the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

2.16 Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder, and (iii) the amount of any sum received by Administrative
Agent hereunder from Borrower and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to
Subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of Borrower to repay such
obligations in accordance with their terms, and in the event of any conflict
between such accounts and the Register maintained by Administrative Agent
pursuant to Section 8.06(e), the entries in the Register shall be controlling.
It is the intention of the parties hereto that the Loans will be treated as in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Internal Revenue Code (and any other relevant or successor provisions of
the Internal Revenue Code).

(d) No promissory note shall be required to evidence the Loans by Lenders to
Borrower. Upon the request of a Lender, Borrower shall execute and deliver to
such Lender a promissory note, which shall evidence the Loans to Borrower by
such Lender in addition to such records.

 

37



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

2.17 Payments and Computations.

(a) All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Borrower shall
make each payment hereunder not later than 12:00 noon on the day when due in
Dollars to Administrative Agent in immediately available funds. Administrative
Agent will promptly distribute to each Lender its Ratable Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by
Administrative Agent after 12:00 noon shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b) Whenever any payment hereunder would be due on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
payment of interest or any fees, as the case may be.

(c) Subject to Section 6.02 (other than any excess amounts under Section 6.02),
all payments (including, without limitation, prepayments and any other amounts
received hereunder in connection with the exercise of Administrative Agent’ and
Lenders’ rights after an Event of Default) made by Borrower to Administrative
Agent under any Loan Document shall be applied to amounts then due and payable
in the following order: (i) to any fees, expenses and indemnities payable by
Borrower to the Agents and the L/C Issuer under any Loan Document; (ii) ratably
to any expenses and indemnities payable by Borrower to any Lender under any Loan
Document; (iii) to any accrued and unpaid interest and fees due under this
Agreement; (iv) to principal payments on the outstanding Loans and, on a pari
passu basis, any outstanding obligations owed to the L/C Issuer under the L/C
Issuer Documents; and (v) to the extent of any excess, to the payment of all
other Obligations under the Loan Documents.

2.18 Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Loan that such Lender will not make available to
Administrative Agent such Lender’s Ratable Share of such Loan, Administrative
Agent may assume that such Lender has made such Ratable Share of such Loan
available on such date and may, in reliance upon such assumption, make available
to Borrower a corresponding amount. In such event, if a Lender has not in fact
made its Ratable Share of such Loan available to Administrative Agent, then the
applicable Lender and Borrower severally agree to pay to Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to Borrower to but
excluding the date of payment to Administrative Agent, at (i) in the case of a
payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
Borrower, the Applicable Rate. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its Ratable Share
of the applicable Loan to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such borrowing. Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.

 

38



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of Lenders
hereunder that Borrower will not make such payment, Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to Lenders the amount due.
In such event, if Borrower has not in fact made such payment, then each of
Lenders severally agrees to repay to Administrative Agent forthwith on demand
the amount so distributed to such Lender, with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation.

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 2.13(b)(ii) or 8.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 2.13(b)(ii) or 8.04(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 2.13(b)(ii) or 8.04(c).

2.19 Sharing of Payments by Lenders. Except with respect to actions taken under
Section 6.02, if any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that: (i) if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (ii) the
provisions of this Section shall not be construed to apply to (x) any payment
made by or on behalf of Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than an assignment to Borrower or any Affiliate
thereof (including Issuer) (as to which the provisions of this Section shall
apply). Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of Borrower in the amount of such
participation.

 

39



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

ARTICLE III.

CONDITIONS OF LOANS

3.01 Conditions Precedent to Initial Loan. The obligation of each Lender to make
its initial Loan hereunder is subject to satisfaction of the following
conditions precedent:

(a) Administrative Agent shall have received each of the following documents,
duly executed, each (unless otherwise specified below) dated the Closing Date
and in form and substance satisfactory to Administrative Agent and each of
Lenders:

(i) duly executed counterparts of this Agreement, sufficient in number for
distribution to Administrative Agent, each Lender and Borrower;

(ii) duly executed Pledge Agreement, including, without limitation, any UCC-1
financing statement(s) required thereunder;

(iii) duly executed Control Agreements;

(iv) duly executed CS Custody Agreement;

(v) duly executed Guaranty Agreement;

(vi) duly executed Issuer Consent;

(vii) certified copies of (A) the Constituent Documents, if any (including any
amendments or supplements thereto) of each Loan Party, (B) the resolutions
authorizing and approving the making and performance by each Loan Party of this
Agreement, the Pledge Agreement, and the other Loan Documents to which such Loan
Party is a party and the Loans hereunder, and (C) documents evidencing all other
necessary company action, governmental approvals and third-party consents, if
any, with respect to this Agreement, the Pledge Agreement, and any other Loan
Document;

(viii) a certificate of each Loan Party certifying the names and true signatures
of the Responsible Officers of such Loan Party authorized to sign this
Agreement, the Pledge Agreement and any other Loan Document required to be
delivered hereunder to which such Loan Party is a party;

(ix) certificates evidencing the good standing of each Loan Party in its
jurisdiction of formation dated a date not earlier than ten (10) Business Days
prior to the Closing Date as to the good standing of such Loan Party;

 

40



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(x) an opinion of counsel to the Loan Parties covering matters on legal
existence and good standing, authorization and execution, capacity,
enforceability, non-contravention (corporate, contractual and legal),
governmental approval, creation and perfection of the Lender Parties’ liens and
security interests, and the Investment Company Act; and

(xi) the results of tax, judgment and Lien searches on Borrower in Delaware.

(b) The Collateral Accounts have been established by Borrower.

(c) There is sufficient Eligible Collateral in the Collateral Accounts such that
the LTV Ratio, as of the Closing Date and after giving effect to the Loans made
on the Closing Date, is equal to or less than the Initial LTV Ratio.

(d) Any fees required to be paid on or before the Closing Date, including,
without limitation, the Structuring and Administrative Fee and fees and expenses
of counsel to Administrative Agent and Lenders, shall have been paid.

(e) Borrower shall have provided Administrative Agent with a completed and
executed Form U-1 issued by the Federal Reserve System.

Each Lender that has signed this Agreement shall be deemed to be satisfied with
each document or other matter required thereunder to be satisfactory to a Lender
unless Administrative Agent shall have received notice from such Lender prior to
the proposed Closing Date specifying its objection thereto.

3.02 Conditions to all Loans. The obligation of each Lender to honor any Loan
Notice (including any Loan to be made on the Closing Date) is subject to the
following conditions precedent:

(a) Administrative Agent shall have received a Loan Notice in accordance with
the requirements hereof;

(b) each of the representations and warranties contained in Article IV (provided
that the representations and warranties contained in Section 4.01(c) shall be
made only on the Closing Date) herein and in the other Loan Documents shall be
true and correct in all material respects (provided that any such representation
and warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects) on and as of the
date of such Loan as if made on such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date;

(c) no event shall have occurred, or would result from such Loan or from the
application of the proceeds therefrom, which constitutes a Default or an Event
of Default;

 

41



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(d) after giving effect to such Loan, the LTV Ratio shall be less than or equal
to the Initial LTV Ratio;

(e) solely with respect to a Loan to be made subsequent to the Closing Date,
Borrower is not requesting a Loan in anticipation of any adverse event that may
occur based on MNPI with respect to the Underlying Equity or the Issuer;

(f) No Potential Adjustment Event has occurred that has resulted in a PAE
Prepayment; and

(g) (i) No Change of Control has occurred; and (ii) no Issuer Event has occurred
that has resulted in a prepayment under Section 2.07(c), unless such Issuer
Event has been satisfied, waived or cured.

Each Loan Notice submitted by Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 3.02 have been satisfied
on and as of the date of the applicable Loan.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

4.01 Representations and Warranties of Borrower. Borrower represents and
warrants to each Lender Party that:

(a) Borrower (i) is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its organization, (ii) is duly qualified and in
good standing as a foreign corporation in each other jurisdiction in which it
owns or leases property or in which the conduct of its business requires it to
so qualify or be licensed and where, in each case, failure so to qualify and be
in good standing could have a Material Adverse Effect, and (iii) has all
requisite company power and authority to own or lease and operate its properties
and to carry on its business as now conducted and as proposed to be conducted.

(b) The execution, delivery and performance by Borrower of this Agreement and
the other Loan Documents to which it is a party (when delivered) and the grant
of the security interest contemplated hereby with respect to the Collateral are
within its company powers, have been duly authorized by all necessary company
action, and do not (i) contravene Borrower’s Constituent Documents,
(ii) contravene any contractual restriction binding on it or require any consent
under any agreement or instrument to which it is a party or by which any of its
properties or assets is bound, (iii) result in or require the creation or
imposition of any Liens upon any property or assets of Borrower other than
Permitted Liens, or (iv) violate any Law (including, but not limited to, the
Securities Act of 1933 and the Exchange Act and the regulations thereunder) or
writ, judgment, injunction, determination or award.

(c) Borrower is not entering into the Loan Documents and the Facility on the
basis of MNPI with respect to the Underlying Equity or the Issuer.

 

42



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(d) Except for any filings specifically provided for in the Pledge Agreement, no
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption or waiver by, any Governmental
Authority or any other third party (except as have been obtained or made and are
in full force and effect), is required to authorize, or is required in
connection with, (i) the execution, delivery and performance by Borrower of any
Loan Document to which it is a party or (ii) the legality, validity, binding
effect or enforceability of any Loan Document.

(e) Borrower is in compliance with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (i) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Neither Borrower nor any Related Party (i) is currently the subject of any
sanctions administered by OFAC or any other Governmental Authority, or (ii) is
located, organized or residing in any Subject Jurisdiction.

(f) This Agreement and the other Loan Documents are and will be legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms in all respects.

(g) No Default exists and no Event of Default has occurred and is continuing, or
would result after giving effect to the borrowing of any Loan.

(h) Borrower has not incurred any Debt, other than Debt permitted by
Section 5.02(a).

(i) Since March 31, 2013, (i) no event or condition has resulted in, or could be
reasonably expected to cause, either individually or in the aggregate, a
Material Adverse Effect, and (ii) no Change of Control or Issuer Event has
occurred or is reasonably expected to occur.

(j) There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or against any of their properties or
revenues that (i) are reasonably likely to have a Material Adverse Effect or
(ii) purport to affect the legality, validity or enforceability of this
Agreement, the Pledge Agreement, any other Loan Document, or that involves a
substantial likelihood of prohibiting, restricting, delaying or otherwise
materially affecting the performance of any of the Loan Documents or the making
or repayment of the Loans.

(k) Borrower is not required to register as an “investment company” as such term
is defined in the United States Investment Company Act of 1940.

(l) Borrower has not taken any actions under the Loan Documents that could
reasonably be expected to violate Regulation T, U or X.

 

43



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(m) Borrower owns all of its assets free and clear of Liens, other than
Permitted Liens. Borrower has not made any registrations, filings or
recordations in any jurisdiction evidencing a security interest in any of its
assets including, but not limited to, the filing of a register of mortgages,
charges and other encumbrances or filings of UCC-1 financing statements, other
than with respect to Permitted Liens.

(n) Borrower has filed all U.S. federal and state income tax returns and all
other material tax returns which are required to be filed by it in all
jurisdictions and has paid all taxes, assessments, claims, governmental charges
or levies imposed on it or its properties, except where the failure to file such
tax returns or pay such taxes or other amounts would not reasonably be expected
to have a Material Adverse Effect or for taxes contested in good faith by
appropriate proceedings diligently conducted and as to which adequate reserves
have been provided in accordance with GAAP. Borrower has not entered into an
agreement or waiver or been requested in writing to enter into an agreement or
waiver extending any statute of limitations relating to the payment or
collection of taxes of Borrower and is not aware of any circumstances that would
cause the taxable years or other taxable periods of Borrower not to be subject
to the normally applicable statute of limitations, except as would not
reasonably be expected to have a Material Adverse Effect.

(o) (i) The present fair value of Borrower’s assets exceeds the total amount of
Borrower’s liabilities (including, without limitation, contingent liabilities),
(ii) Borrower has capital and assets sufficient to carry on its businesses,
(iii) Borrower is not engaged and is not about to engage in a business or a
transaction for which its remaining assets are unreasonably small in relation to
such business or transaction and (iv) Borrower does not intend to incur or
believe that it will incur debts beyond its ability to pay as they become due.
Borrower will not be rendered insolvent by the execution, delivery and
performance of documents relating to this Agreement or by the consummation of
the transactions contemplated under this Agreement.

(p) The Collateral Shares held in the Collateral Accounts are (i) registered in
the name of The Depository Trust Company’s nominee, (ii) maintained in the form
of book entries on The books of The Depository Trust Company, and (iii) allowed
to be settled through The Depository Trust Company’s regular book-entry
settlement services. Borrower’s “holding period” under Rule 144 for the
Collateral Shares began, and Borrower paid the full purchase price of the
Collateral Shares, at least one year prior to the date such Collateral Shares
are pledged.

(q) In the hands of any Lender Party exercising its rights under the Pledge
Agreement and the other Loan Documents with respect thereto, (a) the Collateral
Shares are not subject to any lock-up agreement, voting agreement or similar
contractual restrictions (other than the applicable restrictions under the Loan
Documents); and (b) assuming that such Lender Party complies with the
requirements of Section 6.03 hereof and is not and has not been for the ninety
(90) days immediately preceding the relevant foreclosure sale, an “affiliate” of
Issuer within the meaning of Rule 144, then the Collateral Shares are freely
salable and are not subject to any required consent from, or delivery of an
opinion of counsel to, Issuer, any limitation pursuant to U.S. federal
securities laws on the type or financial status of any purchaser in the relevant
foreclosure sale or any registration or prospectus delivery requirement pursuant
to U.S. federal securities laws; in each case, other than the provisions of
Section 10.1 of the Partnership Agreement applicable to transfers of record
ownership of the Underlying Equity on the books of the Issuer.

 

44



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(r) Borrower has complied with its reporting obligations with respect to the
Underlying Equity and the Loan Documents under Sections 13 and 16 of the
Exchange Act and applicable securities laws of any other jurisdiction, including
any required filings with the SEC.

(s) Borrower has not engaged in or entered into any transaction prohibited under
Section 2.09.

(t) Neither Borrower nor any of its assets, properties or revenues has any right
of immunity on the grounds of sovereignty or otherwise from jurisdiction of any
court or from setoff or any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the Law of any jurisdiction.

(u) The Loans are made with full recourse to each Loan Party and constitute
direct, general, unconditional and unsubordinated Debt of such Loan Party and
rank pari passu or senior to all other Debt of such Loan Party. The Facility
contemplated hereunder is entered into by Borrower in good faith and at arm’s
length and is a bona fide loan. The Facility is not entered into with an
expectation that Borrower would default in its obligations hereunder. The Lien
created under the Loan Documents is a bona fide pledge to secure Borrower’s
obligations under the Loan Documents, which obligations provide for full
recourse to Guarantor under the Guaranty Agreement. The Loan Documents are not
entered into by any Loan Party with the intent of facilitating a disposition of
the Collateral Shares.

(v) All written information provided with respect to Borrower and its Affiliates
(including Issuer) by or on behalf of Borrower to Administrative Agent or any
Lender in connection with the negotiation, execution and delivery of this
Agreement and the other Loan Documents or the transactions contemplated hereby
and thereby including, but not limited to, any financial statements of Borrower
and its Subsidiaries provided to Administrative Agent, was or will be, on or as
of the applicable date of provision thereof, when taken as a whole, complete and
correct in all material respects and did not (or will not) contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading in light of the time and
circumstances under which such statements were made.

(w) Each material agreement to which Borrower is a party is in full force and
effect, and Borrower is not in default under any provision of any indenture,
mortgage, deed of trust, credit agreement, loan agreement or any other material
agreement or instrument to which Borrower is a party or by which Borrower or any
of its properties or assets is bound which could reasonably be expected to
result in a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(x) All licenses, permits, approvals, concessions or other authorizations
necessary to the conduct of the business of Borrower have been duly obtained and
are in full force and effect, except where the failure to obtain and maintain
any of the foregoing could not reasonably be expected to result in a Material
Adverse Effect. There are no restrictions or requirements which limit Borrower’s
ability to lawfully conduct its business or perform its obligations under this
Agreement or any other Loan Document.

(y) All financial statements concerning Borrower which have been or will
hereafter be furnished by Borrower to Administrative Agent pursuant to this
Agreement have been or will be prepared in accordance with GAAP consistently
applied and do or will, in all material respects, present fairly the financial
condition of the Persons covered thereby as at the dates thereof and the results
of their operations for the periods then ended.

(z) On the Closing Date, Borrower has no Subsidiaries other than those listed on
Schedule II.

(aa) (i) Neither Borrower nor any ERISA Affiliate has established, maintains,
contributes to, or has any liability (contingent or otherwise) with respect to,
any Plan; and (ii) the underlying assets of Borrower do not constitute Plan
Assets.

(bb) Borrower is not engaged in any business other than as described in its
Constituent Documents.

(cc) On the Closing Date, the aggregate amount of Underlying Equity beneficially
owned by Borrower, Guarantor and Rentech Development Corporation is 23,250,000
units and the percentages of the Underlying Equity such Persons beneficially own
(out of all outstanding Underlying Equity) is 59.86%.

ARTICLE V.

COVENANTS OF BORROWER

5.01 Affirmative Covenants. So long as any Lender shall have any Commitment
hereunder, or any Loan or other Obligation shall remain unpaid or unsatisfied,
Borrower shall:

(a) Existence. Preserve and maintain its existence and material rights and
franchises.

(b) Reporting Requirements. Furnish to Administrative Agent or cause to be
furnished to Administrative Agent:

(i) as soon as available, but in any event no later than thirty (30) days after
the end of each calendar month, (x) the unaudited balance sheet of Borrower as
of the end of such calendar month, (y) the most recent account statements of
Borrower with respect to each asset owned by Borrower, and (z) a certificate of
a Responsible Officer of Borrower certifying that (A) such balance sheet fairly
presents the financial condition of Borrower in accordance with GAAP, (B) such
account statements are true, correct and complete and that Borrower has no other
assets other than those evidenced by such account statements and (C) Borrower
has no Debt other than those under the Loan Documents; for the avoidance of
doubt, Borrower is not required under this clause (i) to provide any MNPI;

 

46



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(ii) concurrently with such distributions, copies of all financial reports
distributed by or on behalf of Borrower to all of its shareholders, if any;

(iii) promptly, and in any event within two (2) Business Days after receipt
thereof by Borrower or any Affiliate of the Borrower , copies of each notice or
other correspondence received from the SEC concerning any investigation or
possible investigation or other similar inquiry by such agency regarding any
Loan Party, Issuer or the Underlying Equity (for the avoidance of doubt, routine
trading inquiries not involving any Loan Party shall not be covered by this
clause (iv));

(iv) as soon as possible and in any event within two (2) Business Days after
Borrower obtains actual knowledge of the occurrence of (A) any Event of Default
or Default or (B) any actual or threatened litigation or other event which, if
adversely determined to Borrower, could reasonably be likely to result in a
Material Adverse Effect, a statement of a Responsible Officer of Borrower
setting forth the details thereof and the action which Borrower has taken and
proposes to take with respect thereto;

(v) as soon as possible and in any event within two (2) Business Days after the
date on which Borrower or any Aggregated Person acquires any Underlying Equity;

(vi) as soon as possible the occurrence of any Potential Adjustment Event, any
Change of Control or any Issuer Event;

(vii) copies of all general communications delivered by Guarantor to all
shareholders of Guarantor within two (2) Business Days of the day such
communications were first delivered to such shareholders; and

(viii) promptly after request therefor, such other business and financial
information respecting the condition or operations, financial or otherwise, of
Borrower as Administrative Agent may from time to time reasonably request.

Borrower shall use commercially reasonable efforts to not provide any MNPI to
any “public” side employee of any Lender Party notified as such to Borrower by
such Lender Party. Borrower acknowledges and agrees that if any Lender Party or
any of its Affiliates, acting in such capacities in connection with the
Facility, received from Borrower or any of its Affiliates any such MNPI, such
Lender Party or Affiliate may disclose such MNPI publicly in connection with any
foreclosure.

 

47



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

Borrower hereby acknowledges that the Lender Parties acting in their respect
capacities as such do not wish to receive MNPI. Borrower hereby agrees that upon
provision of any materials or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”), Borrower shall be deemed to
(x) have represented that such Borrower Materials contain no MNPI and (y) have
authorized Administrative Agent, any other Agent, L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any MNPI; provided, however,
that (i) to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 8.12 and (ii) to the extent such
Borrower Materials contains MNPI, Borrower shall so notify the Lender Parties.

Documents required to be delivered pursuant to clauses (i) to (ii) above may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto on Borrower’s website on the Internet at the website address listed in
Section 8.02; provided that: (i) if Administrative Agent so requests, Borrower
shall deliver paper copies of such documents to Administrative Agent until a
written request to cease delivering paper copies is given by Administrative
Agent and (ii) Borrower shall notify (which may be by facsimile or electronic
mail) Administrative Agent of the posting of any such documents. For the
avoidance of doubt, Borrower may deliver any documents via facsimile or
electronic mail in accordance with Section 8.02.

(c) Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including: (i) all
material taxes, assessments, claims and governmental charges or levies imposed
upon it or upon its property; provided, however, that Borrower shall not be
required to pay or discharge any such tax, assessment, claim or charge that is
being diligently contested in good faith and by proper proceedings and as to
which appropriate reserves are being maintained; (ii) all lawful claims which,
if unpaid, would become a Lien on its property; and (iii) all Debt, as and when
due and payable.

(d) Inspection Rights. At any reasonable time during normal business hours and
upon reasonable prior notice, from time to time permit any Lender Party or any
agent or representative thereof (in each case, subject to Section 8.12) to
(i) visit and inspect the properties of Borrower and discuss the affairs,
finances, assets and accounts of Borrower with any of Borrower’s officers,
directors or other representatives and (ii) discuss the affairs, finances,
assets and accounts of Borrower with Borrower’s independent certified public
accountants and to examine and make copies of and abstracts from their records
and books of account, all at the expense of Borrower; provided, however, that
after the occurrence of an Event of Default, any Lender Party (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.

(e) Keeping of Books. Keep proper books of record and account as are necessary
to prepare financial statements in accordance with GAAP.

 

48



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(f) Compliance with Laws. Comply with all disclosure / filing requirements of
applicable Law associated with entering into the Facility and comply with all
other requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(ii) the failure to comply therewith could not reasonably be expected to result
in a Material Adverse Effect.

(g) OFAC. Permit any Loan or the proceeds of any Loan, directly or indirectly:
(i) to be lent, contributed or otherwise made available to fund any activity or
business in any Subject Jurisdiction; (ii) to fund any activity or business of
any Person located, organized or residing in any Subject Jurisdiction or who is
subject to sanctions administered by OFAC or any other Governmental Authority;
or (iii) in any other manner that will result in any violation by any Person
(including any Lender or Administrative Agent) of any sanctions administered by
OFAC or any other Governmental Authority.

(h) Separate Corporate Existence. Except as disclosed in writing to
Administrative Agent on prior to the Closing Date, (i) maintain all accounts
separate from the accounts of any Affiliate (including Issuer) of Borrower, and
ensure that the funds of Borrower will not be diverted to any other Person, nor
will such funds be commingled with the funds of any Affiliate (including Issuer)
or any shareholder of Borrower, (ii) ensure that, to the extent it shares the
same officers, employees, vendors or facilities as any of its partners or
Affiliates (including Issuer), the material expenses related hereto shall be
fairly allocated among such entities, (iii) enter into all material transactions
with any of its Affiliates (including Issuer) only on an arm’s length basis,
(iv) conduct its affairs strictly in accordance with the Constituent Documents
of Borrower, and observe all necessary, appropriate and customary corporate
formalities, including, but not limited to, passing all resolutions or consents
to the extent necessary to authorize actions taken or to be taken, and
maintaining accurate and separate books, records and accounts, including, but
not limited to, payroll and intercompany transaction accounts, and (v) not
assume or guarantee any of the liabilities of its Affiliates (including Issuer)
or any of its shareholders or any Affiliate thereof.

(i) Further Assurance. Upon the request of Administrative Agent, it shall
execute or deliver any additional agreements, documents and instruments, and
take such further actions as may be reasonably requested by Administrative Agent
from time to time, to assure Administrative Agent is perfected with a first
priority Lien on the Collateral or to carry out the provisions and purposes of
the Loan Documents.

5.02 Negative Covenants. So long as any Lender shall have any Commitment
hereunder, or any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, Borrower shall not, directly or indirectly:

(a) Additional Debt. Create, incur, assume or suffer to exist any Debt, other
than Debt created under this Agreement.

 

49



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(b) Liens. Create, incur, assume or suffer to exist any Lien upon any of its
assets except for Permitted Liens or Liens granted pursuant to a Permitted
Transaction.

(c) Restricted Transactions. Enter into any transactions prohibited by
Section 2.09.

(d) Mergers, Etc. Without the prior consent of Administrative Agent, merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of,
whether in one transaction or in a series of transactions, all or substantially
all of the property and assets (whether now owned or hereafter acquired) of
Borrower to any Person.

(e) No New Business. Engage in any activity other than (i) holding the
Underlying Equity, and activities incidental thereto or otherwise contemplated
herein, (ii) performing its obligations under the Loan Documents and the
transactions contemplated hereby or thereby and (iii) entering into and
performing its obligations under any transaction constituting a Permitted
Transaction. Borrower will remain principally engaged in the business described
in the Constituent Documents delivered to Administrative Agent prior to the
Closing Date and shall not, directly or indirectly, engage in any business other
than as described in such Constituent Documents.

(f) No Amendment of Constituent Documents, Etc. Consent to any amendment,
supplement or other modification of any of the terms or provisions of its
Constituent Documents that could result in a Material Adverse Effect.

(g) Restricted Payments. Declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payments with respect to Borrower, or incur any
obligation to do so other than, so long as no Event of Default has occurred and
is continuing, or would result therefrom, Borrower may make Restricted Payments
of assets and properties not held as Collateral under the Loan Documents.

(h) Loans and Investments; Disposition of Assets. Lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person (other than to Issuer in the ordinary course of business); or
dispose of any asset (other than as expressly permitted hereunder or pursuant to
a Permitted Transaction).

(i) Transactions with Affiliates. Enter into any transaction with or make any
payment or transfer to any Affiliate (including Issuer) of Borrower, except in
the ordinary course of business and upon fair and reasonable terms no less
favorable to such Person than would be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of Borrower.

(j) Investment Company. Become an “investment company,” as such term is defined
in the United States Investment Company Act of 1940.

(k) Formation of Subsidiaries. Form, create, organize, incorporate or acquire
any direct Subsidiaries, other than those in existence as of the date hereof and
listed on Schedule II.

 

50



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(l) ERISA. (i) Establish, maintain, contribute to, or incur any liability
(contingent or otherwise) with respect to, any Plan; or (ii) without the
approval of all Lenders, take any action that would cause its underlying assets
to constitute Plan Assets.

(m) Compliance with Margin Regulations. Take any action with respect to the Loan
Documents that would result in a violation of Regulation T, U, or X.

ARTICLE VI.

EVENTS OF DEFAULT

6.01 Events of Default. If any of the following events (“Events of Default”)
shall occur:

(a) Borrower shall fail to pay when due (i) any of the outstanding principal of
any Loan, (ii) the amounts required to be prepaid pursuant to Section 2.07, if
any, (iii) accrued interest on any Loan and such failure continues for three
(3) Business Days, or (iv) other amounts or fees owing pursuant to any of the
Loan Documents and such failure continues for ten (10) days; or

(b) (i) Borrower shall fail to provide Administrative Agent with the reports
required to be delivered under Section 5.01(b) on the date required for such
delivery or (ii) Guarantor shall fail to provide Administrative Agent with the
reports required to be delivered under Section 7(b) of the Guaranty Agreement on
the date required for such delivery; and in each case, such failure shall
continue for five (5) Business Days; or

(c) (i) Borrower shall fail to perform or observe any term, covenant, or
agreement contained in (x) Section 5.01 (a), (y) Section 5.02 that is not
capable of being cured or (z) Section 4(b) of the Pledge Agreement that is not
capable of being cured; (ii) Issuer shall fail to perform or observe any term,
covenant, or agreement contained in the Issuer Consent in any material respect;
or (iii) Guarantor shall fail to perform or observe any term, covenant, or
agreement contained in (x) Section 7(a) of the Guaranty Agreement or
(y) Section 8 of the Guaranty Agreement that is not capable of being cured;

(d) A Collateral Shortfall shall occur and such shortfall is not cured within
the time prescribed in Section 2.08(a); or

(e) Any Loan Party shall fail to perform or observe any other term, covenant or
agreement in this Agreement or any other Loan Document (including Section 5.02
herein, Section 4(b) of the Pledge Agreement, and Section 8 of the Guaranty
Agreement, in each case, to the extent such failure is capable of being cured)
to which such Loan Party is a party (not specified in clauses (a) to (d) above),
and such failure continues for ten (10) Business Days; or

(f) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of any Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect (or in any respect with
respect to any such representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language) when made or
deemed made; or

 

51



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(g) (i) any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; (ii) any Loan Party or any other Person contests in any manner
the validity or enforceability of any provision of any Loan Document; or
(iii) any Loan Party denies that it has any or further liability or obligation
under any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

(h) (i) any Loan Party (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Debt (other than Debt owed hereunder and Debt under Swap
Agreements) and the aggregate outstanding principal amount for or in respect of
all such Debts (including undrawn committed or available amounts and amounts
owing to all creditors under any combined or syndicated credit arrangement) is
more than $1,000,000 (or $5,000,000 with respect to Guarantor), or (B) fails to
observe or perform any other agreement or condition relating to any such Debt or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Debt or the beneficiary
or beneficiaries of such Guaranty (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Debt to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Debt to be made, prior to
its stated maturity, or such Guaranty to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Agreement an
Early Termination Date (as defined in such Swap Agreement ) resulting from
(A) any event of default under such Swap Agreement as to which a Loan Party is
the Defaulting Party (as defined in such Swap Agreement) or (B) any Termination
Event (as so defined) under such Swap Agreement as to which a Loan Party is an
Affected Party (as so defined) and, in either event, the swap termination value
owed by a Loan Party as a result thereof under all such Swap Agreements is
greater than $1,000,000 (or $5,000,000 with respect to Guarantor); or

(i) (i) A Loan Party or any Subsidiary of Borrower becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due;
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of a Loan Party or
any Subsidiary of Borrower and is not released, vacated or fully bonded within
60 days after its issue or levy; (iii) a Loan Party or any Subsidiary of
Borrower institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors, or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; (iv) any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of a Loan Party or any Subsidiary of Borrower and the
appointment continues undischarged or unstayed for sixty (60) calendar days;
(v) any proceeding under any Debtor Relief Law relating to a Loan Party or any
Subsidiary of Borrower or to all or any material part of its property is
instituted without the consent of such Loan Party or such Subsidiary of Borrower
and continues undismissed or unstayed for sixty (60) calendar days, or an order
for relief is entered in any such proceeding; or (vi) a Loan Party or any
Subsidiary of Borrower shall take any action to authorize any of the actions set
forth above in this Section 6.01(i); or

 

52



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(j) there is entered against a Loan Party (i) one or more final judgments or
orders for the payment of money in an aggregate amount (as to all such judgments
or orders) exceeding $5,000,000, and (A) enforcement proceedings are commenced
by any creditor upon such judgment or order, or (B) there is a period of ten
(10) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or

(k) any Lender Party ceases to have a first priority perfected Lien in the
Collateral; or

(l) (i) a formal investigation that could be expected to result in a material
adverse effect on any Loan Party by any Governmental Authority in connection
with a specific alleged violation or breach of law by any Loan Party has been
publicly announced or becomes known to the public; provided, that for the
avoidance of doubt any requests for information or inquiries by any Government
Authority that are not connected with allegations of a specific violation or
breach of law by any Loan Party shall not be covered by this clause (i);
(ii) commencement of an official enforcement proceeding or filing of criminal or
civil charges against any Loan Party by any Governmental Authority with respect
to any violation or breach, by any Loan Party, of any anti-fraud or fiduciary
provisions of federal or state securities laws applicable to any Loan Party; or
(iii) indictment of any principal officer of any Loan Party, acting in such
officer’s capacity as such, for fraud or violation or breach of securities law,
rule or regulation;

then, and in any such event, and subject to Section 6.02, Administrative Agent
shall at the request of, or may with the consent of, the Required Lenders
(i) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated; (ii) declare the
Loans, all accrued interest thereon, all fees and all other accrued amounts
payable under this Agreement and the other Loan Documents to be forthwith due
and payable, whereupon the Loans, all such interest and fees and all such other
amounts hereunder and under the Loan Documents shall become and be forthwith due
and payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by Borrower; provided, however, that upon the
occurrence of any event in Section 6.01(i), (x) the Loans, all accrued interest
and all accrued other amounts payable, including fees, under this Agreement and
under the other Loan Documents shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by Borrower and (y) the obligation of each
Lender to make Loans shall automatically be terminated; and (iii) exercise any
other rights and remedies under any Loan Document, at law or in equity. Borrower
will be responsible for any decrease in the value of the Collateral occurring
prior to liquidation.

 

53



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

6.02 Exercise of Remedies by Lenders.

(a) Notwithstanding anything to the contrary in the Agreement, including
Section 6.01, but without limiting the obligations of each Lender to indemnify
each Agent for fees, expenses and other amounts under the Loan Documents
(including without limitation, Sections 2.13(c)(ii) and 8.04(c)), so long as the
Hold Amount of each Lead Entity is less than 75% of the Hold Amounts of all
Lenders when an Event of Default occurs, each of CS Financial Group and MS
Financial Group may (i) declare the commitment of such Lender to make Loans to
be terminated, whereupon such commitments and obligation shall be terminated,
(ii) declare the Loans held by such Lender, all accrued interest thereon, all
fees and all other accrued amounts payable to such Lender under this Agreement
and the other Loan Documents to be forthwith due and payable, (iii) foreclose on
the Collateral held in or credited to its Collateral Account, and (iv) exercise
other rights and remedies related to the Collateral held in or credited to its
Collateral Account under any Loan Document or with respect to the Guaranty
pursuant to Section 27 of the Guaranty Agreement, at law or in equity; provided
that (x) subject to any intercreditor agreement the CS Financial Group may enter
into among themselves, CS shall be permitted to exercise any rights and remedies
on behalf of each member (either on behalf of such member individually or
together with the other members) of the CS Financial Group in accordance with
this clause (a); and (y) subject to any intercreditor agreement the MS Financial
Group may enter into among themselves, MS shall be permitted to exercise any
rights and remedies on behalf of each member (either on behalf of such member
individually or together with the other members) of the MS Financial Group in
accordance with this clause (a).

(b) Notwithstanding anything to the contrary in the Agreement but without
limiting the obligations of each Lender to indemnify each Agent for fees,
expenses and other amounts under the Loan Documents (including without
limitation, Sections 2.13(c)(ii) and 8.04(c)), so long as the Hold Amount of
either Lead Entity is equal or greater than 75% of the Hold Amounts of all
Lenders when an Event of Default occurs, then only such Lead Entity may
(x) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated or (y) declare all
Loans, all accrued interest thereon, all fees and all other accrued amounts
payable under this Agreement and the other Loan Documents to be forthwith due
and payable, and no other Lender may unilaterally do either of the foregoing
(x) or (y); provided that, each of CS Financial Group and MS Financial Group
may, after the acceleration of the Loans, (i) foreclose on the Collateral held
in or credited to its Collateral Account, and (ii) exercise other rights and
remedies related to the Collateral held in or credited to its Collateral Account
under any Loan Document or with respect to the Guaranty pursuant to Section 27
of the Guaranty Agreement, at law or in equity; provided further that
(x) subject to any intercreditor agreement the CS Financial Group may enter into
among themselves, CS shall be permitted to exercise any rights and remedies on
behalf of each member (either on behalf of such member individually or together
with the other members) of the CS Financial Group in accordance with this clause
(b); and (y) subject to any intercreditor agreement the MS Financial Group may
enter into among themselves, MS shall be permitted to exercise any rights and
remedies on behalf of each member (either on behalf of such member individually
or together with the other members) of the MS Financial Group in accordance with
this clause (b).

 

54



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(c) Amount received by a Lender in exercising its rights and remedies with
respect to the Collateral shall be applied in the following order: (i) to any
fees, costs, expenses and indemnities payable by Borrower to the Agents under
any Loan Document; (ii) to any costs, expenses and indemnities payable by
Borrower to such Lender under any Loan Document; (iii) to any accrued and unpaid
interest and fees due to such Lender under this Agreement; (iv) to principal
payments on the outstanding Loans held by such Lender; and (v) to the extent of
any excess, to Administrative Agent to be applied in accordance with
Section 2.17(c).

(d) The provisions of this Section 6.02 shall not limit the proviso in the last
paragraph of Section 6.01 and are solely for the benefit of the Lender Parties,
and no Loan Party shall have any rights as a third party beneficiary of any of
such provisions.

6.03 Blocker Sale. Notwithstanding anything to the contrary in the Agreement, in
no event shall any Lender Party be entitled to receive, or shall be deemed to
receive, after the occurrence and continuation of any Event of Default that has
not been waived, any Collateral Shares in connection with the transaction
contemplated herein if, immediately upon giving effect to such receipt of such
Collateral Shares, (i) such Lender Party’s Beneficial Ownership would be equal
to or greater than 7.5% of the outstanding Underlying Equity, (ii) such Lender
Party, or any “affiliate” or “associate” of such Lender Party, would be an
“interested stockholder” of Borrower, as all such terms are defined in
Section 203 of the Delaware General Corporation Law or (iii) such Lender Party,
Lender Party Group (as defined below) or any person whose ownership position
would be aggregated with that of such Lender Party or Lender Party Group (such
Lender Party, Lender Party Group or any such person, a “Lender Person”) under
any federal, state or local laws, regulations, regulatory orders or
organizational documents or contracts of Issuer that are, in each case,
applicable to ownership of the Underlying Equity (“Applicable Laws”), owns,
beneficially owns, constructively owns, controls (other than solely for
perfection purposes, “control” within the meaning of UCC Articles 8 and 9),
holds the power to vote or otherwise meets a relevant definition of ownership in
excess of a number of Underlying Equity equal to (x) the number of Underlying
Equity that would give rise to reporting or registration obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a Lender Person, or could result in an adverse effect on a Lender
Person, under Applicable Laws, as determined by such Lender Person in its
reasonable discretion, and with respect to which such requirements have not been
met or the relevant approval has not been received or that would give rise to
any consequences under the Constitutive Documents of Issuer or any contract or
agreement to which Issuer is a party, in each case minus (y) 1% of the number of
Underlying Equity of Issuer outstanding on the date of determination (each of
clause (i), (ii) and (iii) above, an “Ownership Limitation”). If any delivery
owed to a Lender Party hereunder is not made, in whole or in part, as a result
of an Ownership Limitation, such Lender Party’s right to receive such delivery
shall not be extinguished and, pursuant to the Control Agreement, the applicable
Lender Party shall instruct the applicable Custodian to make such delivery as
promptly as practicable after, but in no event later than one Exchange Business
Day after such Lender Party gives notice to Borrower that such delivery would
not result in any of such Ownership Limitations being breached. “Lender Party
Beneficial Ownership” means the “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and the rules promulgated thereunder
(collectively, “Section 13”)) of Underlying Equity, without duplication, by a
Lender Party, together with any of its affiliates or other person subject to
aggregation with such Lender Party under Section 13 for purposes of “beneficial
ownership”, or by any “group” (within the meaning of Section 13) of which such
Lender Party is or may be deemed to be a part (a Lender Party and any such
affiliates, persons and groups, collectively, “Lender Party Group”) (or, to the
extent that, as a result of a change in law, regulation or interpretation after
the date hereof, the equivalent calculation under Section 16 of the Exchange Act
and the rules and regulations thereunder results in a higher number, such
number). Notwithstanding anything in the Agreement or any other Loan Document to
the contrary, a Lender Party (or the affiliate designated by a Lender Party)
shall not become the record or beneficial owner, or otherwise have any rights as
a holder, of any Underlying Equity that such Lender Party (or such affiliate) is
not entitled to receive at any time pursuant to this paragraph, until such time
as such Underlying Equity are delivered pursuant to this paragraph.

 

55



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

ARTICLE VII.

ADMINISTRATIVE AGENT

7.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Credit Suisse AG, Cayman Islands Branch to act on its behalf as Administrative
Agent and Calculation Agent hereunder and under the other Loan Documents and
authorizes each such Agent to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower. Upon
request of any Agent, each Lender agrees to promptly provide such Agent with
such information related to a Collateral Account or any Collateral subject to
the control of such Lender. The provisions of this Article are solely for the
benefit of the Lender Parties, and no Loan Party shall have rights as a third
party beneficiary of any of such provisions.

7.02 Rights as a Lender.If the Person serving as an Agent hereunder also acts as
a Lender hereunder, it shall have the same rights and powers in its capacity as
a Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as an Agent hereunder in its individual capacity. Each Agent and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Borrower or other Affiliate (including Issuer) thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to Lenders.

 

56



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

7.03 Exculpatory Provisions.

(a) Agents shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, an Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default exists or an Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise, provided that an Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable Law; or

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates
(including Issuer) that is communicated to or obtained by the Person serving as
an Agent or any of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 and 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to such Agent by Borrower or a Lender.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms, conditions, or provisions set forth herein
or in any of the other Loan Documents, or as to the use of the proceeds of the
Loans, or as to the existence or possible existence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent.

7.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
which by its terms must be fulfilled to the satisfaction of a Lender, an Agent
may presume that such condition is satisfactory to such Lender unless such Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. Any Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

57



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

7.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more agents, sub-agents, affiliates or employees appointed by
such Agent. Any Agent and any such agents, sub-agent, affiliates or employees
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such agents, sub-agents, affiliates or employees and
to the Related Parties of any Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facility provided for herein as well as activities as an Agent.

7.06 Resignation of Administrative Agent. Administrative Agent may at any time
give notice of its resignation to Lenders and Borrower. Upon receipt of any such
notice of resignation, Required Lenders shall have the right, in consultation
with (and so long as no Default or Event of Default then exists, with approval
of) Borrower, to appoint a successor, which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank with an office in New York,
New York. If no such successor shall have been so appointed by Required Lenders
or an appointed successor does not accept such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above, provided that if Administrative Agent shall notify Borrower and Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that if any
Collateral is then held by Administrative Agent on behalf of Lenders under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through Administrative Agent shall instead be made by or to
each Lender directly, until such time as Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article VII and Section 8.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Resignation by Administrative Agent shall also constitute its resignation as L/C
Issuer and Calculation Agent.

 

58



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

7.07 Non-Reliance on Agents and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon any Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, performed its own analysis and made its own decision
(credit, legal and otherwise) to enter into this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to perform its own analysis and make its own
decisions (credit, legal and otherwise) in taking or not taking action under or
based upon this Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.

7.08 No Other Duties. Anything herein to the contrary notwithstanding, no Agent
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as such Agent
hereunder or thereunder.

7.09 Collateral.

(a) The CS Financial Group will have a first priority Lien in the Collateral
held in or credited to the CS Collateral Account, and a second priority Lien in
the Collateral held in or credited to the MS Collateral Account. The MS
Financial Group will have a first priority Lien in the Collateral held in or
credited to the MS Collateral Account, and a second priority Lien in the
Collateral held in or credited to the CS Collateral Account. Each Lender Party
which has control of Collateral has such control for its own benefit and for the
benefit and on behalf of each other Lender Party.

(b) CS, on behalf of itself and the CS Financial Group, hereby appoints MS as
its perfection agent for the limited purpose of perfecting the security interest
of CS, on behalf of itself and the CS Financial Group, each Agent and L/C Issuer
in the Collateral. MS hereby accepts such appointment.

(c) MS, on behalf of itself and the MS Financial Group, hereby appoints CS as
its perfection agent for the limited purpose of perfecting the security interest
of MS, on behalf of itself and the MS Financial Group, each Agent and L/C Issuer
in the Collateral. CS hereby accepts such appointment.

(d) Each Lender in the CS Financial Group appoints Credit Suisse AG, Cayman
Islands Branch and any other CS Entity (as CS may designate from time to time),
in each case, acting through itself or its Affiliates, as agent for such Lender
under the Pledge Agreement and for purposes of acting for the CS Financial Group
in accordance with Section 6.02. Credit Suisse AG, Cayman Islands Branch and any
other CS Entity (as CS may designate from time to time), in each case, acting
through itself or its Affiliates, accepts such appointment, subject to any
intercreditor agreements among the CS Financial Group. Credit Suisse AG, Cayman
Islands Branch and any other CS Entity (including any Affiliates thereof) shall
have all the rights and benefits of an “Agent” under this Article VII (other
than Sections 7.06 and 7.10) when acting on behalf of, or as agent for, the CS
Financial Group.

 

59



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(e) Each Lender in the MS Financial Group appoints Morgan Stanley Bank, N.A. and
any other MS Entity (as MS may designate from time to time), in each case,
acting through itself or its Affiliates, as agent for such Lender under the
Pledge Agreement and for purposes of acting for the MS Financial Group in
accordance with Section 6.02. Morgan Stanley Bank, N.A. and any other MS Entity
(as MS may designate from time to time), in each case, acting through itself or
its Affiliates, accepts such appointment, subject to any intercreditor
agreements among the MS Financial Group. Morgan Stanley Bank, N.A. and any other
MS Entity (including any Affiliates thereof) shall have all the rights and
benefits of an “Agent” under this Article VII (other than Sections 7.06 and
7.10) when acting on behalf of, or as agent for, the MS Financial Group.

(f) Furthermore, and without limiting their rights and benefits hereunder, each
of Credit Suisse AG, Cayman Islands Branch and Morgan Stanley Bank, N.A. (or any
designee of such Person) is appointed by, and agrees to act as agent for,
Administrative Agent and L/C Issuer under the Pledge Agreement.

7.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to Borrower, Administrative Agent (irrespective of whether the
principal of any Loans shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other obligations that are
owing and unpaid to Administrative Agent or any other Lender Parties under the
Loan Documents and to file such other documents as may be necessary or advisable
in order to have the claims of the Lender Parties and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lender Parties and Administrative Agent and their respective
agents and counsel and all other amounts due Lender Parties and Administrative
Agent under the Loan Documents) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender Party to make such payments to Administrative Agent and, in the
event that Administrative Agent shall consent to the making of such payments
directly to Lender Parties, to pay to Administrative Agent any amount due
Administrative Agent under the Loan Documents.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender Party any
plan of reorganization, arrangement, adjustment or composition affecting the
obligations owed by Borrower hereunder or the rights of any Lender Party or to
authorize Administrative Agent to vote in respect of the claim of any Lender
Party in any such proceeding.

 

60



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

ARTICLE VIII.

MISCELLANEOUS

8.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing and signed by Required Lenders,
the applicable Lender Party, and the applicable Loan Party, and acknowledged by
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 3.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 6.01) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of Required Lenders shall be necessary
to adjust the Default Rate or to waive any obligation of Borrower to pay
interest at such rate;

(e) (i) change Section 2.19 without the written consent of each Lender; or
(ii) change Section 6.02 without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) release a substantial portion of the Collateral or release Guarantor from
the Guaranty without the written consent of each Lender, except as permitted
herein;

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by such Agent in addition to Lenders required above, affect
the rights or duties of an Agent under this Agreement or any other Loan
Document. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

61



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

8.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

  (i) if to Borrower or Guarantor, to:

Rentech Nitrogen Holdings, Inc.

10877 Wilshire Blvd., Suite 600

Los Angeles CA 90024

Attention: Dan J. Cohrs

Telephone: 310-571-9800

Fax: 310-208-7165

 

  (ii) if to Administrative Agent, or Calculation Agent, to:

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

10010-3629

New York, New York

Attention: William Brett

Phone: 212-325-0676

Email: list.elo-equ-der@credit-suisse.com

With a copy to:

Candace Sorina

Phone: 212-538-2903

Email: candace.sorina@credit-suisse.com

Lisa Malone

Phone: 212-325-2489

Email: lisa.malone@credit-suisse.com

 

62



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

With a copy to:

Haynes and Boone, LLP

30 Rockefeller Plaza, 26th Floor

New York, NY 10112

Attention: Craig S. Unterberg

(t) 212.659.4987

(f) 212.884.8206

craig.unterberg@haynesboone.com

 

  (iii) if to Morgan Stanley Bank, N.A., to:

Morgan Stanley Bank, N. A.

1585 Broadway, 4th Floor

New York, NY 10036

Attention: Joel Carter

Phone: 212-761-3351

Email: Joel.Carter@morganstanley.com

With a copy to:

Morgan Stanley Bank, N. A.

1585 Broadway, 5th Floor

New York, NY 10036

Attention: Anthony Cicia

Phone: 212-761-7959

Email: Anthony.Cicia@morganstanley.com

With a copy to:

elcm@morganstanley.com

(iv) if to any other Lender, to it at its address (or telecopier number) set
forth in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Subsection (b) below, shall be effective as provided in such
Subsection (b).

 

63



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(b) Electronic Communications. Notices and other communications to Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent. Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each of the Loan Parties and Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to Borrower and Administrative Agent. In
addition, each Lender agrees to notify Administrative Agent from time to time to
ensure that Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

(d) Reliance by Lender Parties. The Lender Parties shall be entitled to rely and
act upon any notices purportedly given by or on behalf of Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Borrower shall indemnify Administrative Agent, each other
Lender Party and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower. All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

8.03 No Waiver; Remedies. No failure on the part of any Lender Party to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof nor shall the single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by Law. No notice to or demand on Borrower in
any case shall entitle Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of any
Lender Party to any other or further action in any circumstances without notice
or demand.

 

64



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

8.04 Costs and Expenses; Indemnification; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by Administrative Agent, any other Agent, and their Affiliates
(including the reasonable fees, charges and disbursements of counsel for
Administrative Agent, which shall not exceed $350,000 with respect to the
preparation and negotiation of the Loan Documents in connection with the closing
of the Facility), and any other Lender Party, in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out-of-pocket expenses incurred by Administrative
Agent, any other Agent, or any other Lender Party (including the fees, charges
and disbursements of any counsel for Administrative Agent and any Lender Party),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder and the L/C
Obligations, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans and the L/C
Obligations.

(b) Indemnification by Borrower. Borrower shall indemnify Administrative Agent
(and any sub-agent thereof), each other Lender Party and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower or any Related
Party of Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Administrative Agent (and any sub-agent thereof) and its respective Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan, any Letter of Credit or the use or proposed use of the proceeds
therefrom, or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrower or any
Related Party of Borrower, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by
Borrower or any Related Party of Borrower against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such Related Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 8.04(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

65



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under Subsection (a) or (b) of this
Section to be paid by it to an Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing, each Lender severally agrees to pay to such Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Ratable Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for such Agent (or any such sub-agent) in connection
with such capacity. The obligations of Lenders under this Subsection (c) are
subject to the provisions of Section 2.17(c).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan, any Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in Subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
Administrative Agent, the replacement of any Lender, the termination of the
Facility and the repayment, satisfaction or discharge of all the other
Obligations.

8.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any other Lender Party, or
Administrative Agent or any other Lender Party exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent or such Lender Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

66



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

8.06 Assignments and Participations.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender. Any Lender may, with the prior written
consent of Administrative Agent and Borrower (such consent not to be
unreasonably withheld or delayed), assign to any Person (other than a natural
person or any of its Subsidiaries, or Borrower or any of Borrower’s Affiliates
(including Issuer)) all or a portion of its rights and obligations under this
Agreement (including, but not limited to, all or a portion of the Loans);
provided, however, that (i) no consent from Administrative Agent or Borrower
shall be required if a Lender assigns all or any portion of its obligations to
any other Lender, Administrative Agent or any Affiliate thereof, and (ii) no
consent from Borrower shall be required if an Event of Default shall have
occurred and is continuing; provided further that Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within ten (10) Business Days after having
received notice thereof. The parties to each such assignment shall execute and
deliver to Administrative Agent for its acceptance, the Assignment and
Assumption, whereupon such assignee, to the extent of the assigned interest,
shall be a “Lender” hereunder. Notwithstanding the foregoing, Administrative
Agent may withhold its consent to an assignment if Administrative Agent does not
approve the proposed assignee. An assignee of a Qualified Lender shall not
become a Qualified Lender unless it independently qualifies as such under the
definition of “Qualified Lender”, and the Lead Entities may not assign their
respective rights and obligations hereunder to the same assignee unless such
assignee is a CS Entity or an MS Entity.

(b) Except in the case of an assignment to a Lender or an Affiliate of any
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement or if an Event of Default shall have occurred hereunder, the
Commitments or Loans of the assigning Lender being assigned to such assignee
pursuant to such assignment (determined as of the date of the Assignment and
Assumption with respect to such assignment) shall in no event be less than
$5,000,000 and shall be in an integral multiple of $1,000,000, unless
Administrative Agent otherwise consents.

(c) Subject to acceptance and recording thereof by Administrative Agent, from
and after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.15, and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (g) of this Section.

 

67



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(d) Upon its receipt of the Assignment and Assumption executed by an assignor
and an assignee, Administrative Agent shall record the information contained
therein in the Register and give prompt notice thereof to Borrower.

(e) Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at one of its offices in New York, New York, a copy of
each Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of each Lender, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, Administrative Agent and Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(f) Any Lender may at any time, without the consent of, or notice to, Borrower
or Administrative Agent, sell participations to any Person (other than a natural
person or Borrower or any of Borrower’s Affiliates (including Issuer)) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.01 that affects such Participant. Subject to Subsection (g) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.12, 2.13, and 2.15 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.14 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.19 as though it were a Lender.

 

68



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Administrative Agent (in its capacity as
administrative agent) shall have no responsibility for maintaining a Participant
Register.

(g) A Participant shall not be entitled to receive any greater payment under
Sections 2.12 and 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
A Participant shall not be entitled to the benefits of Section 2.13 unless such
Participant agrees, for the benefit of Borrower, to comply with Section 2.13(e)
as though it were a Lender.

(h) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.06 and subject
to the provisions of Section 8.12, disclose to the assignee or participant or
proposed assignee or participant any information relating to Borrower or any of
its Affiliates (including Issuer) furnished to such Lender by or on behalf of
Borrower.

(i) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

8.07 Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York, without giving effect to its
conflict of laws provisions other than Section 5-1401 of the New York General
Obligations Law.

 

69



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

(b) Submission to Jurisdiction. Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
United States District Court of the Southern District of the State of New York,
and all appropriate appellate courts or, if jurisdiction in such court is
lacking, any New York State court of competent jurisdiction sitting in New York
(and all appropriate appellate courts), in any action or proceeding arising out
of or relating to this Agreement or any other Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that Administrative Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against Borrower or the properties of
either such party in the courts of any jurisdiction.

(c) Waiver of Venue. Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in Subsection (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 8.02(a). Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FACILITY DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.07(e).

 

70



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

8.08 Severability. In case any provision in this Agreement or any other Loan
Document shall be held to be invalid, illegal or unenforceable, such provision
shall be severable from the rest of this Agreement or such other Loan Document,
as the case may be, and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

8.09 Counterparts; Integration; Effectiveness; Electronic Execution; Securities
Contract.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article III, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(c) Borrower and the Lender Parties acknowledge that this Agreement and the
other Loan Documents are a “securities contract”, “swap agreement”, “forward
contract”, or “commodity contract” within the meaning of the Bankruptcy Code and
that each delivery, transfer, payment and grant of a security interest made or
required to be made hereunder or thereunder or contemplated hereby or thereby or
made, required to be made or contemplated in connection herewith or therewith is
a “transfer” and a “margin payment” or a “settlement payment” within the meaning
of Sections 362(b)(6), (7), (17) or (27) and Sections 546(e), (f), (g) and
(j) of the Bankruptcy Code. The parties further acknowledge that this Agreement
and the other Loan Documents are a “master netting agreement” within the meaning
of the Bankruptcy Code.

8.10 Survival of Representations. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by Administrative Agent and each other Lender
Party, regardless of any investigation made by Administrative Agent or any other
Lender Party or on their behalf and notwithstanding that Administrative Agent or
any other Lender Party may have had notice or knowledge of any Default or Event
of Default at the time of making any Loan, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

71



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

8.11 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

8.12 Confidentiality. Each of Administrative Agent and the other Lender Parties
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating Borrower or its Subsidiaries
or the Loans or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Facilities; (h) with the consent of Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than Borrower.

For purposes of this Section, “Information” means all information received from
Borrower or any of its Subsidiaries relating to Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to any Lender Party on a nonconfidential basis
prior to disclosure by Borrower or any of its Subsidiaries; provided that, in
the case of information received from Borrower or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

72



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

8.13 No Advisory or Fiduciary Relationship. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower acknowledges and agrees that: (a)(i) the arranging and other services
regarding this Agreement provided by Administrative Agent and the other Lender
Parties are arm’s-length commercial transactions between Borrower and its
Affiliates (including Issuer), on the one hand, and Administrative Agent and its
Affiliates and the other Lender Parties, on the other hand, (ii) Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) Administrative Agent
and each other Lender Party is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Borrower or
any of its Affiliates (including Issuer), or any other Person and
(ii) Administrative Agent and the other Lender Parties have no any obligation to
Borrower or any of its Affiliates (including Issuer) with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) Administrative Agent, its
Affiliates and the other Lender Parties may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower and its
Affiliates (including Issuer), and Administrative Agent and the other Lender
Parties have no obligations to disclose any of such interests to Borrower or any
of its Affiliates (including Issuer). To the fullest extent permitted by law,
Borrower hereby waives and releases any claims that it may have against
Administrative Agent or its Affiliates or any other Lender Party with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

8.14 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Agent and each other Lender Party, and each of its Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Agent or Lender Party or any such Affiliate, to or for the credit or the
account of Borrower against any and all of the obligations of Borrower now or
hereafter existing under this Agreement or any other Loan Document to such Agent
or Lender Party or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Agent or Lender
Party different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness. The rights of each Lender Party and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender Party or its Affiliates may
have. Each Lender Party agrees to notify Borrower and Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

73



--------------------------------------------------------------------------------

“[*]” = confidential portions of this document that have been omitted and have
been separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

8.15 Judgment Currency. If a judgment, order or award is rendered by any court
or tribunal for the payment of any amounts owing to any Lender Party under this
Agreement or any other Loan Document or for the payment of damages in respect of
a judgment or order of another court or tribunal for the payment of such amount
or damages, such judgment, order or award being expressed in a currency (the
“Judgment Currency”) other than Dollars, Borrower agrees (a) that its
obligations in respect of any such amounts owing shall be discharged only to the
extent that on the Business Day following such Lender Party’s receipt of any sum
adjudged in the Judgment Currency, such Lender Party, may purchase Dollars with
the Judgment Currency, and (b) to indemnify and hold harmless such Lender Party
against any deficiency in terms of Dollars in the amounts actually received by
such Lender Party following any such purchase (after deduction of any premiums
and costs of exchange payable in connection with the purchase of, or conversion
into, Dollars). The indemnity set forth in the preceding sentence shall
(notwithstanding any judgment referred to in the preceding sentence) constitute
an obligation of Borrower separate and independent from its other obligations
hereunder, shall apply irrespective of any indulgence granted by any Lender
Party, and shall survive the termination of this Agreement.

8.16 Headings Descriptive. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

8.17 USA PATRIOT Act Notice. Each Lender Party that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender Party or Administrative Agent,
as applicable, to identify Borrower in accordance with the Act. Borrower agrees
to promptly provide any Lender Party or Administrative Agent with all of the
information requested by such Person to the extent such Person deems such
information reasonably necessary to identify Borrower in accordance with the
Act.

8.18 Entire Agreement. This Agreement and the other Loan Documents constitute
the entire agreement between the parties hereto relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, between the parties hereto relating to the subject matter hereof.

[END OF TEXT]

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers or representatives thereunto
duly authorized, as of the date first above written.

 

BORROWER:

RENTECH NITROGEN HOLDINGS, INC.,

as Borrower

By:  

/s/ Dan J. Cohrs

Name:   Dan. J. Cohrs Title:   Chief Financial Officer

[Additional signature pages follow]

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Lender

By:  

/s/ Emilie Blay

Name:   Emilie Blay Title:   Vice President By:   /s/ Carole Villoresi Name:  
Carole Villoresi Title:   Authorized Signatory

 

[Additional signature pages follow]

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER:

MORGAN STANLEY BANK, N.A.,

as Lender

By:  

/s/ Serkan Sarasaglu

Name:   Serkan Sarasaglu Title:   Vice President

 

[Additional signature pages follow]

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Calculation
Agent By  

/s/ Emilie Blay

Name:   Emilie Blay Title:   Vice President By:   /s/ Carole Villoresi Name:  
Carole Villoresi Title:   Authorized Signatory

 

Signature Page to Credit Agreement